Exhibit 10.1

LICENSE AGREEMENT

between

IMMUNOGEN, INC.

and

SANOFI-AVENTIS U.S. LLC

October 5, 2006

Portions of this Exhibit were omitted and have been filed separately with the
Secretary of the Commission pursuant to the Company’s application requesting
confidential treatment under Rule 24b-2 of the Securities Exchange Act of 1934.


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

Page

 

 

 

1.

DEFINITIONS

1

 

 

 

 

2.

LICENSE GRANTS; TECHNOLOGY TRANSFER

8

 

 

 

 

 

2.1

License Grants

8

 

2.2

Right to Sublicense

8

 

2.3

Retained Rights of ImmunoGen

9

 

2.4

No Other Rights

9

 

2.5

Technology Transfer; ImmunoGen Activities

9

 

2.6

Compliance

10

 

2.7

Manufacture of Licensed Products for Development

10

 

 

 

 

3.

DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS

10

 

 

 

 

 

3.1

Responsibility for Development and Commercialization

10

 

3.2

Diligence

10

 

3.3

Reportable Events

10

 

3.4

Manufacture of Licensed Products for Commercial Sale

11

 

3.5

Product Recalls

11

 

4.

PAYMENTS

11

 

4.1

Upfront Fee

11

 

4.2

Research License Term Extension Fee

11

 

4.3

ImmunoGen Activity Payments

11

 

4.4

Milestone Payments

11

 

4.5

Payment of Royalties; Royalty Rates; Accounting and Records

12

 

 

 

 

5.

TREATMENT OF CONFIDENTIAL INFORMATION;

16

 

 

 

 

PUBLICITY

16

 

5.1

Confidentiality

16

 

5.2

Publicity

17

 

5.3

Publications and Presentations

17

 

 

 

 

6.

FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

18

 

 

 

 

 

6.1

Patent Filing, Prosecution and Maintenance

18

 

6.2

Abandonment

18

 

6.3

Legal Actions

18

 

 

 

 

7.

TERM AND TERMINATION

19

 

 

 

 

 

7.1

Term

19

 

7.2

Termination

20

 

7.3

Consequences of Termination of Agreement

20

 

7.4

Surviving Provisions

21

 

i


--------------------------------------------------------------------------------


 

8.

REPRESENTATIONS AND WARRANTIES

22

 

 

 

 

 

8.1

Mutual Representations and Warranties

22

 

8.2

Additional Representations of ImmunoGen

22

 

 

 

 

9.

INDEMNIFICATION

23

 

 

 

 

 

9.1

Indemnification of sanofi-aventis by ImmunoGen

23

 

9.2

Indemnification of ImmunoGen by sanofi-aventis

23

 

9.3

Conditions to Indemnification

23

 

9.4

Warranty Disclaimer

24

 

9.5

Limited Liability

24

 

 

 

 

10.

MISCELLANEOUS

24

 

 

 

 

 

10.1

Notices

24

 

10.2

Governing Law

25

 

10.3

Binding Effect

25

 

10.4

Headings

25

 

10.5

Counterparts

25

 

10.6

Amendment; Waiver

25

 

10.7

No Third Party Beneficiaries

25

 

10.8

Purposes and Scope

25

 

10.9

Assignment and Successors

26

 

10.10

Force Majeure

26

 

10.11

Interpretation

26

 

10.12

Integration; Severability

26

 

10.13

Further Assurances

26

 

 

 

 

Schedules

 

 

 

 

 

 

Schedule 1

Licensed Patent Rights

 

 

ii


--------------------------------------------------------------------------------


LICENSE AGREEMENT

This LICENSE AGREEMENT (this “Agreement”) is entered into as of October 5, 2006,
by and between ImmunoGen, Inc., a Massachusetts corporation having a principal
place of business at 128 Sidney Street, Cambridge, Massachusetts 02139
(“ImmunoGen”), and sanofi-aventis U.S. LLC, a limited liability company
organized and existing under the laws of Delaware with offices at 1041
Rt.202-206, Bridgewater, NJ 08807 (“sanofi-aventis”).  Each of sanofi-aventis
and ImmunoGen is sometimes referred to individually herein as a “Party” and
collectively as the “Parties.”

WHEREAS, ImmunoGen and Aventis Pharmaceuticals, Inc., sanofi-aventis’
predecessor in interest (“Aventis”), entered into that certain Collaboration and
License Agreement dated as of July 30, 2003 (the “Collaboration Agreement”)
pursuant to which ImmunoGen and Aventis agreed to collaborate in the
identification and validation of targets for use in the discovery of antibodies
and antibody drug conjugates for the prevention, control and/or treatment in
humans of precancerous and/or cancerous conditions; and

WHEREAS, ImmunoGen has developed certain proprietary technology related to
antibody humanization; and

WHEREAS, sanofi-aventis desires to obtain from ImmunoGen, and ImmunoGen desires
to grant to sanofi-aventis, a non-exclusive license to use such proprietary
technology in the development of its proprietary Antibodies and the
commercialization of Licensed Products resulting therefrom.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:


1.             DEFINITIONS

Any reference to a defined term not specifically defined in this Agreement shall
have the meaning set forth in the Collaboration Agreement.  Whenever used in
this Agreement with an initial capital letter, the terms defined in this Section
1 shall have the meanings specified.

1.1   “AFFILIATE” MEANS, WITH RESPECT TO ANY PARTY, ANY PERSON THAT, DIRECTLY OR
THROUGH ONE OR MORE AFFILIATES, CONTROLS, OR IS CONTROLLED BY, OR IS UNDER
COMMON CONTROL WITH, SUCH PARTY. FOR PURPOSES OF THIS DEFINITION, “CONTROL”
MEANS (A) OWNERSHIP OF MORE THAN FIFTY PERCENT (50%) OF THE SHARES OF STOCK
ENTITLED TO VOTE FOR THE ELECTION OF DIRECTORS IN THE CASE OF A CORPORATION, OR
MORE THAN FIFTY PERCENT (50%) OF THE EQUITY INTERESTS IN THE CASE OF ANY OTHER
TYPE OF LEGAL ENTITY, (B) STATUS AS A GENERAL PARTNER IN ANY PARTNERSHIP, OR (C)
ANY OTHER ARRANGEMENT WHEREBY A PERSON CONTROLS OR HAS THE RIGHT TO CONTROL THE
BOARD OF DIRECTORS OF A CORPORATION OR EQUIVALENT GOVERNING BODY OF AN ENTITY
OTHER THAN A CORPORATION.

1.2   “ANNUAL NET SALES” MEANS THE AGGREGATE NET SALES DURING A PARTICULAR
CALENDAR YEAR.

1.3   “ANTIBODY” MEANS A POLYCLONAL OR MONOCLONAL ANTIBODY, WHETHER MULTIPLE OR
SINGLE CHAIN, RECOMBINANT OR NATURALLY OCCURRING, WHOLE OR FRAGMENT, AND ANY
VARIANTS, DERIVATIVES OR


--------------------------------------------------------------------------------


CONSTRUCTS THEREOF, INCLUDING BUT NOT LIMITED TO, ANTIGEN BINDING PORTIONS
INCLUDING FAB, FAB’, F(AB’)2, FV, DAB AND CDR FRAGMENTS, SINGLE CHAIN ANTIBODIES
(SCFV), CHIMERIC ANTIBODIES, DIABODIES AND POLYPEPTIDES (INCLUDING ANY HUMANIZED
VERSIONS THEREOF) THAT CONTAIN AT LEAST A PORTION OF AN IMMUNOGLOBULIN THAT IS
SUFFICIENT TO CONFER SPECIFIC ANTIGEN BINDING TO THE POLYPEPTIDE.

1.4   “APPLICABLE LAWS” MEANS FEDERAL, STATE, LOCAL, NATIONAL AND SUPRA-NATIONAL
LAWS, STATUTES, RULES AND REGULATIONS, INCLUDING ANY RULES, REGULATIONS,
GUIDANCE, GUIDELINES OR REQUIREMENTS OF REGULATORY AUTHORITIES, NATIONAL
SECURITIES EXCHANGES OR SECURITIES LISTING ORGANIZATIONS, THAT MAY BE IN EFFECT
FROM TIME TO TIME DURING THE TERM AND APPLICABLE TO A PARTICULAR ACTIVITY
HEREUNDER.

1.5   “CALENDAR QUARTER” MEANS THE PERIOD BEGINNING ON THE EFFECTIVE DATE AND
ENDING ON THE LAST DAY OF THE CALENDAR QUARTER IN WHICH THE EFFECTIVE DATE
FALLS, AND THEREAFTER EACH SUCCESSIVE PERIOD OF THREE (3) CONSECUTIVE CALENDAR
MONTHS ENDING ON MARCH 31, JUNE 30, SEPTEMBER 30 OR DECEMBER 31.

1.6   “CALENDAR YEAR” MEANS EACH SUCCESSIVE PERIOD OF TWELVE (12) MONTHS
COMMENCING ON JANUARY 1 AND ENDING ON DECEMBER 31.

1.7   “COLLABORATION EXCLUSIONS” MEANS ANY RESEARCH ACTIVITIES DIRECTED TOWARDS
TARGETS OR ANTIBODIES BEING ACTIVELY PURSUED IN THE RESEARCH PROGRAM PURSUANT TO
THE COLLABORATION AGREEMENT.

1.8   “COMMERCIALIZATION” OR “COMMERCIALIZE” MEANS ANY AND ALL ACTIVITIES
DIRECTED TO THE COMMERCIALIZATION OF A LICENSED PRODUCT, INCLUDING PRE-LAUNCH
AND LAUNCH ACTIVITIES, MARKETING, MANUFACTURING FOR COMMERCIAL SALE, PROMOTING,
DETAILING, DISTRIBUTING, OFFERING TO SELL AND SELLING A LICENSED PRODUCT,
IMPORTING A LICENSED PRODUCT FOR SALE, CONDUCTING ADDITIONAL HUMAN CLINICAL
TRIALS AND INTERACTING WITH REGULATORY AUTHORITIES REGARDING THE FOREGOING. 
WHEN USED AS A VERB, “COMMERCIALIZING” MEANS TO ENGAGE IN COMMERCIALIZATION AND
“COMMERCIALIZED” HAS A CORRESPONDING MEANING.

1.9   “COMMERCIALLY REASONABLE EFFORTS” MEANS, WITH RESPECT TO SANOFI-AVENTIS,
THE EFFORTS AT LEAST EQUAL TO THOSE NORMALLY USED BY SANOFI-AVENTIS WITH RESPECT
TO A PRODUCT OR POTENTIAL PRODUCT OF SIMILAR NATURE AT A SIMILAR STAGE IN ITS
DEVELOPMENT OR PRODUCT LIFE AND OF SIMILAR MARKET POTENTIAL, IN VIEW OF
CONDITIONS PREVAILING AT THE TIME, AND EVALUATED TAKING INTO ACCOUNT ALL
RELEVANT FACTORS, INCLUDING WITHOUT LIMITATION, THE MECHANISM OF ACTION,
EFFICACY, SAFETY, THE ANTICIPATED REGULATORY AUTHORITY APPROVED LABELING, THE
COMPETITIVENESS OF ALTERNATIVE PRODUCTS THAT ARE IN THE MARKETPLACE OR UNDER
DEVELOPMENT, THE PATENT AND OTHER PROPRIETARY POSITION OF THE PRODUCT, THE
LIKELIHOOD OF REGULATORY APPROVAL, THE PROFITABILITY OF THE PRODUCT AND OTHER
TECHNICAL, SCIENTIFIC, LEGAL, MEDICAL, MARKETING AND COMPETITIVE FACTORS.

1.10        “COMMERCIALIZATION REGULATORY APPROVAL” MEANS, WITH RESPECT TO ANY
LICENSED PRODUCT, THE GRANTING OF APPROVAL BY A REGULATORY AUTHORITY OF (A) AN
NDA IN THE UNITED STATES, OR (B) THE EQUIVALENT OF AN NDA REQUIRED BY APPLICABLE
LAWS IN ANY COUNTRY OR REGION IN THE TERRITORY OUTSIDE OF THE UNITED STATES TO
SELL SUCH LICENSED PRODUCT FOR USE IN THE FIELD IN SUCH COUNTRY OR REGION.

2


--------------------------------------------------------------------------------


1.11        “CONFIDENTIAL INFORMATION” MEANS (A) WITH RESPECT TO IMMUNOGEN, ALL
TANGIBLE EMBODIMENTS OF LICENSED TECHNOLOGY AND LICENSED PATENTS AND (B) WITH
RESPECT TO EACH PARTY, ALL INFORMATION AND TECHNOLOGY DISCLOSED OR PROVIDED BY
OR ON BEHALF OF SUCH PARTY (THE “DISCLOSING PARTY”) TO THE OTHER PARTY (THE
“RECEIVING PARTY”) OR TO ANY OF THE RECEIVING PARTY’S EMPLOYEES, CONSULTANTS,
AFFILIATES OR SUBLICENSEES; PROVIDED, THAT, NONE OF THE FOREGOING SHALL BE
CONFIDENTIAL INFORMATION IF: (I) AS OF THE DATE OF DISCLOSURE, IT IS KNOWN TO
THE RECEIVING PARTY OR ITS AFFILIATES AS DEMONSTRATED BY CREDIBLE
CONTEMPORANEOUS WRITTEN DOCUMENTATION, OTHER THAN BY VIRTUE OF A PRIOR
CONFIDENTIAL DISCLOSURE TO SUCH RECEIVING PARTY; (II) AS OF THE DATE OF
DISCLOSURE IT IS IN THE PUBLIC DOMAIN, OR IT SUBSEQUENTLY ENTERS THE PUBLIC
DOMAIN THROUGH NO FAULT OF THE RECEIVING PARTY; (III) IT IS OBTAINED BY THE
RECEIVING PARTY FROM A THIRD PARTY HAVING A LAWFUL RIGHT TO MAKE SUCH DISCLOSURE
FREE FROM ANY OBLIGATION OF CONFIDENTIALITY TO THE DISCLOSING PARTY; OR (IV) IT
IS INDEPENDENTLY DEVELOPED BY OR FOR THE RECEIVING PARTY WITHOUT REFERENCE TO OR
USE OF ANY CONFIDENTIAL INFORMATION OF THE DISCLOSING PARTY AS DEMONSTRATED BY
CREDIBLE CONTEMPORANEOUS WRITTEN DOCUMENTATION.  FOR PURPOSES OF CLARITY, THE
TERMS OF THIS AGREEMENT SHALL CONSTITUTE CONFIDENTIAL INFORMATION OF EACH PARTY.

1.12        “CONTROL” OR “CONTROLLED” MEANS WITH RESPECT TO TECHNOLOGY OR PATENT
RIGHTS, THE POSSESSION BY A PARTY OF THE RIGHT TO GRANT A LICENSE OR SUBLICENSE
TO SUCH TECHNOLOGY OR PATENT RIGHTS AS PROVIDED HEREIN WITHOUT THE PAYMENT OF
ADDITIONAL CONSIDERATION TO, AND WITHOUT VIOLATING THE TERMS OF ANY AGREEMENT OR
ARRANGEMENT WITH, ANY THIRD PARTY.

1.13        “DESIGNATED SENIOR OFFICER” MEANS, WITH RESPECT TO A PARTY, THE
SENIOR OFFICER DESIGNATED BY SUCH PARTY TO HAVE FINAL DECISION MAKING AUTHORITY
OVER DISPUTED MATTERS.

1.14        “DEVELOPMENT” OR “DEVELOP” MEANS, WITH RESPECT TO EACH LICENSED
PRODUCT, ALL NON-CLINICAL AND CLINICAL ACTIVITIES REQUIRED TO OBTAIN REGULATORY
APPROVAL OF SUCH LICENSED PRODUCT.  FOR PURPOSES OF CLARITY, THESE ACTIVITIES
INCLUDE, WITHOUT LIMITATION, TEST METHOD DEVELOPMENT AND STABILITY TESTING,
REGULATORY TOXICOLOGY STUDIES, FORMULATION, PROCESS DEVELOPMENT, MANUFACTURING,
MANUFACTURING SCALE-UP, DEVELOPMENT-STAGE MANUFACTURING, QUALITY
ASSURANCE/QUALITY CONTROL DEVELOPMENT, STATISTICAL ANALYSIS AND REPORT WRITING,
CLINICAL TRIAL DESIGN AND OPERATIONS, PREPARING AND FILING DRUG APPROVAL
APPLICATIONS, AND ALL REGULATORY AFFAIRS RELATED TO THE FOREGOING.  WHEN USED AS
A VERB, “DEVELOPING” MEANS TO ENGAGE IN DEVELOPMENT AND “DEVELOPED” HAS A
CORRESPONDING MEANING.

1.15        “DISCOVER” OR “DISCOVERED” MEANS, WITH RESPECT TO ANY LICENSED
PRODUCT (A) THE INVENTION, DISCOVERY OR IDENTIFICATION OF SUCH LICENSED PRODUCT;
(B) THE IDENTIFICATION OF THE FUNCTION, UTILITY OR MODE OF ACTION OF SUCH
LICENSED PRODUCT IN THE FIELD; OR (C) THE IDENTIFICATION OF A NEW METHOD OF
SYNTHESIZING SUCH LICENSED PRODUCT.

1.16        “DRUG APPROVAL APPLICATION” MEANS, WITH RESPECT TO A LICENSED
PRODUCT IN A PARTICULAR COUNTRY OR REGION, AN APPLICATION FOR COMMERCIALIZATION
REGULATORY APPROVAL FOR SUCH LICENSED PRODUCT IN SUCH COUNTRY OR REGION,
INCLUDING WITHOUT LIMITATION: (A) AN NDA OR SNDA; (B) A COUNTERPART OF AN NDA OR
SNDA, INCLUDING ANY MAA, IN ANY COUNTRY OR REGION IN THE TERRITORY; AND (C) ALL
SUPPLEMENTS AND AMENDMENTS TO ANY OF THE FOREGOING.

1.17        “EFFECTIVE DATE” MEANS THE DATE FIRST SET FORTH ABOVE IN THE
INTRODUCTORY PARAGRAPH TO THIS AGREEMENT.

3


--------------------------------------------------------------------------------


1.18        “FDA” MEANS THE UNITED STATES FOOD AND DRUG ADMINISTRATION OR ANY
SUCCESSOR AGENCY OR AUTHORITY THERETO.

1.19        “FDCA”MEANS THE UNITED STATES FEDERAL FOOD, DRUG, AND COSMETIC ACT,
AS AMENDED.

1.20        “FIELD” MEANS ALL HUMAN THERAPEUTIC AND DIAGNOSTIC USES OF LICENSED
PRODUCTS, PROVIDED, HOWEVER, THAT DURING THE RESEARCH PROGRAM TERM THE FIELD
SHALL NOT INCLUDE THE COLLABORATION EXCLUSIONS.

1.21        “FIRST COMMERCIAL SALE” MEANS, WITH RESPECT TO A LICENSED PRODUCT IN
ANY COUNTRY IN THE TERRITORY, THE FIRST SALE, TRANSFER OR DISPOSITION FOR VALUE
OR FOR END USE OR CONSUMPTION OF SUCH LICENSED PRODUCT IN SUCH COUNTRY;
PROVIDED, THAT, ANY SALE TO AN AFFILIATE OR SUBLICENSEE WILL NOT CONSTITUTE A
FIRST COMMERCIAL SALE UNLESS THE AFFILIATE OR SUBLICENSEE IS THE LAST ENTITY IN
THE DISTRIBUTION CHAIN OF THE LICENSED PRODUCT.

1.22        “FORCE MAJEURE” MEANS ANY OCCURRENCE BEYOND THE REASONABLE CONTROL
OF A PARTY THAT (A) PREVENTS OR SUBSTANTIALLY INTERFERES WITH THE PERFORMANCE BY
SUCH PARTY OF ANY OF ITS OBLIGATIONS HEREUNDER AND (B) OCCURS BY REASON OF ANY
ACT OF GOD, FLOOD, FIRE, EXPLOSION, EARTHQUAKE, STRIKE, LOCKOUT, LABOR DISPUTE,
CASUALTY OR ACCIDENT, OR WAR, REVOLUTION, CIVIL COMMOTION, ACT OF TERRORISM,
BLOCKAGE OR EMBARGO, OR ANY INJUNCTION, LAW, ORDER, PROCLAMATION, REGULATION,
ORDINANCE, DEMAND OR REQUIREMENT OF ANY GOVERNMENT OR OF ANY SUBDIVISION,
AUTHORITY OR REPRESENTATIVE OF ANY SUCH GOVERNMENT.

1.23        “HATCH-WAXMAN ACT” MEANS THE DRUG PRICE COMPETITION AND PATENT TERM
RESTORATION ACT OF 1984, AS AMENDED.

1.24        “IND” MEANS: (A) AN INVESTIGATIONAL NEW DRUG APPLICATION (AS DEFINED
IN THE FDCA AND REGULATIONS PROMULGATED THEREUNDER) OR ANY SUCCESSOR APPLICATION
OR PROCEDURE REQUIRED TO INITIATE CLINICAL TESTING OF A LICENSED PRODUCT IN
HUMANS IN THE UNITED STATES; (B) A COUNTERPART OF AN INVESTIGATIONAL NEW DRUG
APPLICATION THAT IS REQUIRED IN ANY OTHER COUNTRY OR REGION IN THE TERRITORY
BEFORE BEGINNING CLINICAL TESTING OF A LICENSED PRODUCT IN HUMANS IN SUCH
COUNTRY OR REGION; AND (C) ALL SUPPLEMENTS AND AMENDMENTS TO ANY OF THE
FOREGOING.

1.25        “INITIATION” MEANS, WITH RESPECT TO ANY PIVOTAL CLINICAL TRIAL, THE
FIRST DATE THAT A HUMAN SUBJECT IS DOSED IN SUCH PIVOTAL CLINICAL TRIAL.

1.26        “LICENSED PATENT RIGHTS” MEANS ANY OF THE PATENTS AND PATENT
APPLICATIONS DESCRIBED IN SCHEDULE 1 ATTACHED HERETO, AND ANY DIVISIONAL,
CONTINUATION, CONTINUATION-IN-PART (TO THE EXTENT THAT THE CONTINUATION-IN-PART
IS ENTITLED TO THE PRIORITY DATE OF AN INITIAL PATENT OR PATENT APPLICATION
WHICH IS THE SUBJECT OF THIS AGREEMENT), REISSUE, REEXAMINATION, CONFIRMATION,
REVALIDATION, REGISTRATION, PATENT OF ADDITION, RENEWAL, EXTENSION OR SUBSTITUTE
THEREOF, OR ANY PATENT ISSUING THEREFROM OR ANY SUPPLEMENTARY PROTECTION
CERTIFICATES RELATED THERETO.

1.27        “LICENSED PRODUCT” MEANS ANY PRODUCT (INCLUDING ANY PRODUCT THAT
INCORPORATES AN ANTIBODY) (A) THE MANUFACTURE, USE OR SALE OF WHICH WOULD,
ABSENT THE LICENSE GRANTED TO SANOFI-AVENTIS HEREUNDER, INFRINGE ANY VALID CLAIM
INCLUDED IN THE LICENSED PATENT RIGHTS,

4


--------------------------------------------------------------------------------


(B) THAT IS DISCOVERED AND/OR DEVELOPED IN WHOLE OR IN PART THROUGH THE USE OF A
PROCESS WHICH IS COVERED BY A VALID CLAIM INCLUDED IN THE LICENSED PATENT
RIGHTS, OR (C) THAT IS NOT COVERED BY (A) OR (B) BUT THAT IS DISCOVERED,
DEVELOPED AND/OR MANUFACTURED AS A RESULT OF THE USE OF THE LICENSED TECHNOLOGY.

1.28        “LICENSED TECHNOLOGY” MEANS ANY TECHNOLOGY CONTROLLED BY IMMUNOGEN
AS OF THE EFFECTIVE DATEORTHAT IS CONTROLLED BY IMMUNOGEN AT ANY TIME DURING THE
TERM THAT IS RELATED TO ANY PATENT OR PATENT APPLICATION INCLUDED IN THE
LICENSED PATENT RIGHTS AND IS NECESSARY FOR SANOFI-AVENTIS TO EXERCISE THE
LICENSE GRANTED TO IT PURSUANT TO SECTION 2.1.

1.29        “MAA” MEANS ANY APPLICATION FILED WITH THE RELEVANT REGULATORY
AUTHORITY SEEKING REGULATORY APPROVAL TO MARKET AND SELL A LICENSED PRODUCT
OUTSIDE THE UNITED STATES FOR A PARTICULAR INDICATION IN THE FIELD.

1.30        “NDA” MEANS A NEW DRUG APPLICATION, AS DEFINED IN THE FDCA AND
REGULATIONS PROMULGATED THEREUNDER, OR ANY SUCCESSOR APPLICATION OR PROCEDURE
REQUIRED TO SELL A LICENSED PRODUCT IN THE UNITED STATES FOR A PARTICULAR
INDICATION IN THE FIELD.

1.32        “NET SALES” MEANS THE GROSS AMOUNT INVOICED BY SANOFI-AVENTIS OR ITS
AFFILIATES OR SUBLICENSEES TO THIRD PARTIES IN EACH COUNTRY IN THE TERRITORY FOR
SALES OF EACH LICENSED PRODUCT IN SUCH COUNTRY DURING THE PERIOD IN WHICH
ROYALTIES ARE PAYABLE HEREUNDER WITH RESPECT TO SALES OF SUCH LICENSED PRODUCT
IN SUCH COUNTRY, LESS THE FOLLOWING DEDUCTIONS FROM SUCH GROSS AMOUNTS ABSORBED
OR ACCRUED WITH RESPECT TO SUCH GROSS AMOUNTS: (A) TRADE, CASH AND/OR QUANTITY
DISCOUNTS ALLOWED AND TAKEN DIRECTLY WITH RESPECT TO SUCH SALES, OR REFLECTED IN
THE INVOICED AMOUNT; (B) EXCISE, SALES AND OTHER CONSUMPTION TAXES (INCLUDING
VAT ON THE SALE OF LICENSED PRODUCTS AND EXCLUDING TAXES BASED ON INCOME) AND
CUSTOM DUTIES IMPOSED UPON AND PAID DIRECTLY BY SANOFI-AVENTIS WITH RESPECT TO
THE LICENSED PRODUCTS, TO THE EXTENT INCLUDED IN THE INVOICE PRICE; (C) FREIGHT,
INSURANCE AND OTHER TRANSPORTATION CHARGES, TO THE EXTENT INCLUDED IN THE
INVOICE PRICE; (D) AMOUNTS REPAID OR CREDITED BY REASON OF RETURNS, REJECTIONS,
DEFECTS OR RECALLS, CHARGEBACKS, RETROACTIVE PRICE REDUCTIONS, REFUNDS AND
BILLING ERRORS; AND (E) COMPULSORY PAYMENTS AND REBATES DIRECTLY RELATED TO THE
SALE OF LICENSED PRODUCTS, ACCRUED, PAID OR DEDUCTED, PURSUANT TO AGREEMENTS
(INCLUDING, BUT NOT LIMITED TO, MANAGED CARE AGREEMENTS) OR GOVERNMENTAL
REGULATIONS.

Use of Licensed Products for promotional or sampling purposes and for use in
clinical trials contemplated under this Agreement shall not be considered in
determining Net Sales.  In the case of any sale of a Licensed Products between
or among sanofi-aventis and its Affiliates or Sublicensees for resale, Net Sales
shall be calculated as above only on the first arm’s length sale thereafter to a
Third Party.

IN THE EVENT A LICENSED PRODUCT IS SOLD AS A COMPONENT OF A COMBINATION OR
BUNDLEDPRODUCT THAT CONSISTS OF A LICENSED PRODUCT TOGETHER WITH ANOTHER
THERAPEUTICALLY ACTIVE PRODUCT FOR THE SAME INDICATION (A “COMBINATION
PRODUCT”), THE NET SALES FROM THE COMBINATION PRODUCT, FOR THE PURPOSES OF
DETERMINING ROYALTY PAYMENTS, SHALL BE DETERMINED BY MULTIPLYING THE NET SALES
OF THE COMBINATION PRODUCT (AS DEFINED IN THE STANDARD NET SALES DEFINITION
ABOVE), DURING THE APPLICABLE ROYALTY REPORTING PERIOD, BY THE FRACTION, A/A+B,
WHERE A IS THE AVERAGE PER UNIT SALE PRICE OF THE ACTIVE INGREDIENT CONTAINED IN
LICENSED PRODUCT WHEN SOLD SEPARATELY IN FINISHED

5


--------------------------------------------------------------------------------


FORM IN THE COUNTRY IN WHICH THE COMBINATION PRODUCT IS SOLD DURING THE SAME
ROYALTY REPORTING PERIOD IN SIMILAR VOLUMES AND OF THE SAME CLASS, PURITY AND
POTENCY AND B IS THE AVERAGE PER UNIT SALE PRICE OF THE ACTIVE INGREDIENT
CONTAINED IN OTHER PRODUCT(S) INCLUDED IN THE COMBINATION PRODUCT WHEN SOLD
SEPARATELY IN FINISHED FORM IN THE COUNTRY DURING THE SAME ROYALTY REPORTING
PERIOD IN SIMILAR VOLUMES AND OF THE SAME CLASS, PURITY AND POTENCY IN WHICH THE
COMBINATION PRODUCT IS SOLD, IN EACH CASE DURING THE APPLICABLE ROYALTY
REPORTING PERIOD OR, IF SALES OF THE LICENSED PRODUCT ALONE DID NOT OCCUR IN
SUCH PERIOD, THEN IN THE MOST RECENT ROYALTY REPORTING PERIOD IN WHICH ARMS
LENGTH FAIR MARKET SALES OF SUCH LICENSED PRODUCT OCCURRED.  IN THE EVENT THAT
SUCH AVERAGE SALE PRICE CANNOT BE DETERMINED FOR THE LICENSED PRODUCT, ON THE
ONE HAND, AND ALL OTHER PRODUCT(S) INCLUDED IN THE COMBINATION PRODUCT, ON THE
OTHER, NET SALES FOR THE PURPOSES OF DETERMINING ROYALTY PAYMENTS SHALL BE
MUTUALLY AGREED UPON BY THE PARTIES BASED ON THE RELATIVE VALUE CONTRIBUTED BY
EACH COMPONENT, SUCH AGREEMENT TO BE NEGOTIATED IN GOOD FAITH.

1.33        “PERSON” MEANS AN INDIVIDUAL, SOLE PROPRIETORSHIP, PARTNERSHIP,
LIMITED PARTNERSHIP, LIMITED LIABILITY PARTNERSHIP, CORPORATION, LIMITED
LIABILITY COMPANY, BUSINESS TRUST, JOINT STOCK COMPANY, TRUST, INCORPORATED
ASSOCIATION, JOINT VENTURE OR SIMILAR ENTITY OR ORGANIZATION, INCLUDING A
GOVERNMENT OR POLITICAL SUBDIVISION, DEPARTMENT OR AGENCY OF A GOVERNMENT.

1.34        “PIVOTAL CLINICAL TRIAL” MEANS, AS TO A PARTICULAR LICENSED PRODUCT
FOR A PARTICULAR INDICATION, A CONTROLLED AND LAWFUL STUDY IN HUMANS OF THE
SAFETY AND EFFICACY OF SUCH LICENSED PRODUCT FOR SUCH INDICATION, WHICH IS
PROSPECTIVELY DESIGNED TO DEMONSTRATE STATISTICALLY WHETHER SUCH LICENSED
PRODUCT IS SAFE AND EFFECTIVE FOR USE IN SUCH INDICATION IN A MANNER SUFFICIENT
TO FILE A DRUG APPROVAL APPLICATION FOR THE INDICATION UNDER INVESTIGATION IN
SUCH STUDY.

1.35        “REGULATORY APPROVAL” MEANS, WITH RESPECT TO ANY COUNTRY OR REGION
IN THE TERRITORY, ANY APPROVAL, PRODUCT AND ESTABLISHMENT LICENSE, REGISTRATION
OR AUTHORIZATION OF ANY REGULATORY AUTHORITY REQUIRED FOR THE MANUFACTURE, USE,
STORAGE, IMPORTATION, EXPORTATION, TRANSPORT OR SALE OF A LICENSED PRODUCT FOR
USE IN THE FIELD IN SUCH COUNTRY OR REGION.

1.36        “REGULATORY AUTHORITY” MEANS THE FDA OR ANY COUNTERPART OF THE FDA
OUTSIDE THE UNITED STATES, OR OTHER NATIONAL, SUPRA-NATIONAL, REGIONAL, STATE OR
LOCAL REGULATORY AGENCY, DEPARTMENT, BUREAU, COMMISSION, COUNCIL OR OTHER
GOVERNMENTAL ENTITY WITH AUTHORITY OVER THE DISTRIBUTION, IMPORTATION,
EXPORTATION, MANUFACTURE, PRODUCTION, USE, STORAGE, TRANSPORT, CLINICAL TESTING
OR SALE OF A LICENSED PRODUCT.

1.37        “REGULATORY FILINGS” MEANS, COLLECTIVELY: (A) ALL INDS, NDAS,
ESTABLISHMENT LICENSE APPLICATIONS, DRUG MASTER FILES, APPLICATIONS FOR
DESIGNATION AS AN “ORPHAN PRODUCT” UNDER THE ORPHAN DRUG ACT, FOR “FAST TRACK”
STATUS UNDER SECTION 506 OF THE FDCA (21 U.S.C. § 356) OR FOR A SPECIAL PROTOCOL
ASSESSMENT UNDER SECTION 505(B)(4)(B) AND (C) OF THE FDCA (21 U.S.C.
§ 355(B)(4)(B)) OR ALL OTHER SIMILAR FILINGS (INCLUDING CTNS, MAAS AND,
COUNTERPARTS OF ANY OF THE FOREGOING IN ANY COUNTRY OR REGION IN THE TERRITORY)
AS MAY BE REQUIRED BY ANY REGULATORY AUTHORITY FOR THE DEVELOPMENT OR
COMMERCIALIZATION OF A LICENSED PRODUCT IN THE TERRITORY; (B) ALL SUPPLEMENTS
AND AMENDMENTS TO ANY OF THE FOREGOING; AND (C) ALL DATA AND OTHER INFORMATION
CONTAINED IN, AND CORRESPONDENCE RELATING TO, ANY OF THE FOREGOING.

6


--------------------------------------------------------------------------------


1.38        “REPORTABLE EVENT” MEANS ANY OCCURRENCE IN A PATIENT OR SUBJECT WHO
IS ADMINISTERED A LICENSED PRODUCT TO THE EXTENT ATTRIBUTABLE TO A [***] [***]
[***] [***].

1.39        “RESEARCH LICENSE TERM” MEANS THE PERIOD BEGINNING ON THE EFFECTIVE
DATE AND ENDING ON THE THIRD ANNIVERSARY OF THE TERMINATION OR EXPIRATION OF THE
RESEARCH PROGRAM TERM, AS SUCH PERIOD MAY BE EXTENDED PURSUANT TO SECTION 2.1.2.

1.40        “RESEARCH PROGRAM TERM” MEANS THE RESEARCH PROGRAM TERM AS DEFINED
PURSUANT TO SECTION 2.1.2 OF THE COLLABORATION AGREEMENT.

1.41        “RESURFACED ANTIBODY” MEANS ANY ANTIBODY CONTROLLED BY
SANOFI-AVENTIS THAT IS RESURFACED BY IMMUNOGEN USING THE LICENSED PATENT RIGHTS
AND/OR LICENSED TECHNOLOGY AS PART OF ITS CONDUCT OF IMMUNOGEN ACTIVITIES
PURSUANT TO SECTION 2.5.4.

1.42        “ROYALTY TERM” MEANS, WITH RESPECT TO EACH LICENSED PRODUCT IN EACH
COUNTRY IN THE TERRITORY, THE PERIOD BEGINNING ON THE DATE OF FIRST COMMERCIAL
SALE OF SUCH LICENSED PRODUCT IN SUCH COUNTRY AND CONTINUING UNTIL THE LATER OF
(A) THE EXPIRATION OF THE LAST TO EXPIRE VALID CLAIM IN SUCH COUNTRY WITHIN THE
LICENSED PATENT RIGHTS OR (B) [***] ([***]) YEARS FROM THE DATE OF THE FIRST
COMMERCIAL SALE OF SUCH LICENSED PRODUCT IN SUCH COUNTRY.

1.43        “SNDA” MEANS A SUPPLEMENTAL NEW DRUG APPLICATION, AS DEFINED IN THE
FDCA AND APPLICABLE REGULATIONS PROMULGATED THEREUNDER.

1.44        “SUBLICENSEE” MEANS ANY THIRD PARTY (OTHER THAN AN AFFILIATE) TO
WHICH SANOFI-AVENTIS GRANTS A LICENSE OR SUBLICENSE PURSUANT TO SECTION 2.2.

1.45        “TECHNOLOGY” MEANS, COLLECTIVELY, ALL INVENTIONS, DISCOVERIES,
IMPROVEMENTS, TRADE SECRETS AND PROPRIETARY METHODS, WHETHER OR NOT PATENTABLE,
INCLUDING WITHOUT LIMITATION, MACROMOLECULAR SEQUENCES, DATA, FORMULATIONS,
PROCESSES, TECHNIQUES, KNOW-HOW AND RESULTS (INCLUDING ANY NEGATIVE RESULTS).

1.46        “TERRITORY” MEANSALL COUNTRIES OF THE WORLD.

1.47        “THIRD PARTY” MEANS ANY PERSON OTHER THAN SANOFI-AVENTIS AND
IMMUNOGEN AND THEIR RESPECTIVE AFFILIATES.

1.48        “VALID CLAIM” MEANS ANY CLAIM OF A PENDING PATENT APPLICATION OR AN
ISSUED UNEXPIRED PATENT WITHIN THE LICENSED PATENT RIGHTS THAT (A) HAS NOT BEEN
FINALLY CANCELLED, WITHDRAWN, ABANDONED OR REJECTED BY ANY ADMINISTRATIVE AGENCY
OR OTHER BODY OF COMPETENT JURISDICTION, (B) HAS NOT BEEN PERMANENTLY REVOKED,
HELD INVALID, OR DECLARED UNPATENTABLE OR UNENFORCEABLE IN A DECISION OF A COURT
OR OTHER BODY OF COMPETENT JURISDICTION THAT IS UNAPPEALABLE OR UNAPPEALED
WITHIN THE TIME ALLOWED FOR APPEAL, (C) HAS NOT BEEN RENDERED UNENFORCEABLE
THROUGH DISCLAIMER OR OTHERWISE, AND (D) IS NOT LOST THROUGH AN INTERFERENCE
PROCEEDING.

7


--------------------------------------------------------------------------------


ADDITIONAL DEFINITIONS.  IN ADDITION, EACH OF THE FOLLOWING DEFINITIONS SHALL
HAVE THE RESPECTIVE MEANINGS SET FORTH IN THE SECTION OF THIS AGREEMENT
INDICATED BELOW OR IN THE SECTION OF THE COLLABORATION AGREEMENT INDICATED
BELOW:

Definition

 

Section

 

 

 

Agreement

 

Recitals

Claims

 

9.1

Collaboration Agreement

 

Recitals

Covered Results

 

5.3

ImmunoGen Indemnitees

 

9.2

Indemnified Party

 

9.3

Indemnifying Party

 

9.3

Infringement

 

6.3.1(a)

Infringement Notice

 

6.3.1(a)

Losses

 

9.1

Research License Term Extension

 

2.1.2

Research License Term Extension Fee

 

4.2

sanofi-aventis Indemnitees

 

9.1

Term

 

7.1

Third Party Payments

 

4.5.3

Withholding Taxes

 

4.5.7

 


2.             LICENSE GRANTS; TECHNOLOGY TRANSFER


2.1           LICENSE GRANTS.


2.1.1        LICENSE TO SANOFI-AVENTIS.  SUBJECT TO THE OTHER TERMS OF THIS
AGREEMENT, IMMUNOGEN HEREBY GRANTS TO SANOFI-AVENTIS AND ITS AFFILIATES (A) A
NON-EXCLUSIVE, ROYALTY-FREE, LICENSE DURING THE RESEARCH LICENSE TERM, WITHOUT
RIGHT TO GRANT SUBLICENSES, TO USE LICENSED TECHNOLOGY AND LICENSED PATENT
RIGHTS WITH ANTIBODIES CONTROLLED BY SANOFI-AVENTIS TO DEVELOP LICENSED PRODUCTS
IN THE FIELD AND IN THE TERRITORY AND (B) A NON-EXCLUSIVE, ROYALTY-BEARING
LICENSE DURING THE TERM, INCLUDING THE RIGHT TO GRANT SUBLICENSES AS PROVIDED IN
SECTION 2.2, UNDER THE LICENSED TECHNOLOGY AND LICENSED PATENT RIGHTS, TO
DEVELOP, HAVE DEVELOPED, COMMERCIALIZE AND HAVE COMMERCIALIZED LICENSED PRODUCTS
IN THE FIELD AND IN THE TERRITORY.


2.1.2        EXTENSION OF RESEARCH LICENSE TERM.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN SECTION 2.1.1, SANOFI-AVENTIS SHALL HAVE THE RIGHT TO EXTEND
THE RESEARCH LICENSE TERM FOR ONE OR MORE ADDITIONAL PERIODS OF THREE (3) YEARS
EACH BY PROVIDING IMMUNOGEN WITH WRITTEN NOTICE IN ACCORDANCE WITH SECTION
4.2 AT ANY TIME ON OR BEFORE EXPIRATION OF THE THEN-CURRENT RESEARCH LICENSE
TERM (EACH SUCH EXTENSION, A “RESEARCH LICENSE TERM EXTENSION”).  THE RESEARCH
LICENSE TERM EXTENSION FEE SHALL BE PAID AS SET FORTH IN SECTION 4.2.


2.2           RIGHT TO SUBLICENSE.  SANOFI-AVENTIS AND ITS AFFILIATES SHALL HAVE
THE RIGHT TO GRANT SUBLICENSES UNDER THE LICENSE GRANTED TO IT UNDER SECTION
2.1.1(B)WITH RESPECT TO ANY LICENSED PRODUCT TO ANY THIRD PARTY; PROVIDED, THAT:
(A) IT SHALL BE A CONDITION OF ANY SUCH SUBLICENSE THAT SUCH SUBLICENSEE AGREES
TO BE BOUND BY ALL TERMS OF THIS AGREEMENT APPLICABLE TO THE

8


--------------------------------------------------------------------------------



DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS IN THE FIELD IN THE
TERRITORY (INCLUDING, WITHOUT LIMITATION, SECTIONS 3.2, 3.3 AND 3.4); (B)
SANOFI-AVENTIS SHALL PROVIDE WRITTEN NOTICE TO IMMUNOGEN OF ANY SUCH PROPOSED
SUBLICENSE AT LEAST [***] ([***]) DAYS PRIOR TO SUCH EXECUTION AND PROVIDE
REDACTED COPIES TO IMMUNOGEN OF EACH SUCH SUBLICENSE WITHIN [***] ([***]) DAYS
OF SUCH EXECUTION; (C) SANOFI-AVENTIS SHALL BE DEEMED TO HAVE GUARANTEED THAT
EACH SUCH SUBLICENSEE WILL FULFILL ALL OF SANOFI-AVENTIS’ OBLIGATIONS UNDER THIS
AGREEMENT APPLICABLE TO THE SUBJECT MATTER OF SUCH SUBLICENSE; AND (D)
SANOFI-AVENTIS SHALL NOT BE RELIEVED OF ITS OBLIGATIONS PURSUANT TO THIS
AGREEMENT AS A RESULT OF ANY SUCH SUBLICENSE.


2.3           RETAINED RIGHTS OF IMMUNOGEN  SUBJECT TO THE OTHER TERMS OF THIS
AGREEMENT, IMMUNOGEN RETAINS THE RIGHT TO USE THE LICENSED TECHNOLOGY AND
PRACTICE THE LICENSED PATENT RIGHTS (A) TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING WITHOUT LIMITATION ITS OBLIGATION TO PERFORM IMMUNOGEN
ACTIVITIES IN ACCORDANCE WITH SECTION 2.6.4 OF THIS AGREEMENT), (B) TO DEVELOP,
HAVE DEVELOPED, MAKE, HAVE MADE, USE, HAVE USED, SELL, HAVE SOLD, OFFER FOR
SALE, IMPORT, HAVE IMPORTED, EXPORT AND HAVE EXPORTED ANY PRODUCT THAT IS NOT A
LICENSED PRODUCT, AND (C) FOR ANY AND ALL USES OUTSIDE OF THE FIELD.


2.4           NO OTHER RIGHTS.  SANOFI-AVENTIS SHALL HAVE NO RIGHTS TO USE OR
OTHERWISE EXPLOIT ANY TECHNOLOGY CONTROLLED BY IMMUNOGEN EXCEPT AS EXPRESSLY SET
FORTH HEREIN.


2.5           TECHNOLOGY TRANSFER; IMMUNOGEN ACTIVITIES.


2.5.1        TRANSFER OF LICENSED TECHNOLOGY. IMMUNOGEN SHALL (A) AS SOON AS
PRACTICABLE AFTER THE EFFECTIVE DATE, TRANSFER TO SANOFI-AVENTIS ALL LICENSED
TECHNOLOGY (INCLUDING ANY PROTOCOLS) COMPRISING AND/OR OTHERWISE APPLICABLE TO
THE LICENSED PATENT RIGHTS NOT PREVIOUSLY TRANSFERRED TO SANOFI-AVENTIS PURSUANT
TO THE COLLABORATION AGREEMENT AND NECESSARY FOR SANOFI-AVENTIS TO PERFORM IN
SILICO RESURFACING AS CONTEMPLATED BY THIS AGREEMENT; AND (B) DURING THE
RESEARCH LICENSE TERM, PROVIDE UPDATES TO SANOFI-AVENTIS OF ANY IMPROVEMENTS
AND/OR UPDATES TO THE LICENSED TECHNOLOGY OR LICENSED PATENT RIGHTS THAT ARE
CONTROLLED BY IMMUNOGEN.


2.5.2        USE OF LICENSED TECHNOLOGY.  IN CONNECTION WITH THE TRANSFER OF THE
LICENSED TECHNOLOGY CONTEMPLATED BY SECTION 2.5.1, SANOFI-AVENTIS HEREBY AGREES
THAT (A) IT SHALL NOT USE SUCH LICENSED TECHNOLOGY FOR ANY PURPOSE OTHER THAN
EXERCISING ITS RIGHTS OR PERFORMING ITS OBLIGATIONS HEREUNDER; (B) IT SHALL USE
SUCH LICENSED TECHNOLOGY ONLY IN COMPLIANCE WITH ALL APPLICABLE LAWS; (C) IT
SHALL NOT TRANSFER ANY SUCH LICENSED TECHNOLOGY TO ANY THIRD PARTY WITHOUT THE
PRIOR WRITTEN CONSENT OF IMMUNOGEN, EXCEPT AS EXPRESSLY PERMITTED HEREBY; AND
(D) EXCEPT FOR THE RIGHTS EXPRESSLY SET FORTH HEREIN, SANOFI-AVENTIS SHALL NOT
ACQUIRE ANY OTHER RIGHTS, TITLE OR INTEREST IN OR TO SUCH LICENSED TECHNOLOGY AS
A RESULT OF SUCH TRANSFER BY IMMUNOGEN.


2.5.3        TRAINING.  IMMUNOGEN SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
PROVIDE SANOFI-AVENTIS WITH SUCH TRAINING AS MAY BE REASONABLY NECESSARY TO
ENABLE SANOFI-AVENTIS TO PRACTICE THE LICENSED TECHNOLOGY AND LICENSED PATENT
RIGHTS TO HUMANIZE ANTIBODIES THROUGH CONFERENCE CALLS [***] [***] [***] [***]
TO THE [***] OF SANOFI-AVENTIS OR ITS AFFILIATES IN THE UNITED STATES AND
EUROPE.  ALL SUCH TRAINING CALLS [***] [***] SHALL BE REQUESTED IN ADVANCE

9


--------------------------------------------------------------------------------



IN WRITING BY SANOFI-AVENTIS AND SHALL BE SCHEDULED BY IMMUNOGEN AT TIMES
MUTUALLY CONVENIENT TO THE PARTIES.


2.5.4        ADDITIONAL OBLIGATIONS OF IMMUNOGEN.  SUBJECT TO THE OTHER TERMS OF
THIS AGREEMENT (INCLUDING WITHOUT LIMITATION SECTION 4.3), IMMUNOGEN SHALL USE
COMMERCIALLY REASONABLE EFFORTS TO CONDUCT SUCH ACTIVITIES IN CONNECTION WITH A
RESURFACED ANTIBODY AS SANOFI-AVENTIS MAY REQUEST IN WRITING AT ANY TIME DURING
THE RESEARCH LICENSE TERM.


2.6           COMPLIANCE.  SANOFI-AVENTIS SHALL PERFORM ITS OBLIGATIONS TO
DEVELOP LICENSED PRODUCTS IN GOOD SCIENTIFIC MANNER AND IN COMPLIANCE IN ALL
MATERIAL RESPECTS WITH ALL APPLICABLE LAWS; PROVIDED THAT, WITH RESPECT TO EACH
ACTIVITY SO PERFORMED THAT WILL OR WOULD REASONABLY BE EXPECTED TO BE SUBMITTED
TO A REGULATORY AUTHORITY IN SUPPORT OF A REGULATORY FILING OR DRUG APPROVAL
APPLICATION, SANOFI-AVENTIS SHALL COMPLY IN ALL MATERIAL RESPECTS WITH THE
REGULATIONS AND GUIDANCE OF THE FDA THAT CONSTITUTE GOOD LABORATORY PRACTICE OR
GOOD MANUFACTURING PRACTICE (OR, IF AND AS APPROPRIATE UNDER THE CIRCUMSTANCES,
OR OTHER COMPARABLE REGULATION AND GUIDANCE OF ANY APPLICABLE REGULATORY
AUTHORITY IN ANY COUNTRY OR REGION IN THE TERRITORY).


2.7           MANUFACTURE OF LICENSED PRODUCTS FOR DEVELOPMENT.  SANOFI-AVENTIS
SHALL HAVE THE SOLE RESPONSIBILITY AND OBLIGATION, AT ITS SOLE COST AND EXPENSE,
TO MANUFACTURE ALL LICENSED PRODUCTS REQUIRED FOR THE CONDUCT OF DEVELOPMENT
ACTIVITIES UNDER THIS AGREEMENT (INCLUDING WITHOUT LIMITATION THE CONDUCT OF ALL
NECESSARY CLINICAL TRIALS IN THE TERRITORY) AND/OR THE MAKING OF ALL REGULATORY
FILINGS AND OBTAINING OF ALL REGULATORY APPROVALS.


3.             DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS


3.1           RESPONSIBILITY FOR DEVELOPMENT AND COMMERCIALIZATION.  EXCEPT FOR
THE ACTIVITIES CONDUCTED BY IMMUNOGEN IN ACCORDANCE WITH SECTION 2.5.4,
SANOFI-AVENTIS SHALL HAVE THE SOLE RIGHT, AT ITS SOLE EXPENSE, FOR ALL ASPECTS
OF THE DEVELOPMENT AND COMMERCIALIZATION OF LICENSED PRODUCTS IN THE FIELD IN
THE TERRITORY, INCLUDING, WITHOUT LIMITATION, THE CONDUCT OF: (A) ALL
IND-ENABLING NON-CLINICAL STUDIES; (B) ALL ACTIVITIES RELATED TO HUMAN CLINICAL
TRIALS; (C) ALL ACTIVITIES RELATING TO THE MANUFACTURE AND SUPPLY OF LICENSED
PRODUCTS (INCLUDING ALL REQUIRED PROCESS DEVELOPMENT AND SCALE UP WORK WITH
RESPECT THERETO); AND (D) ALL PRE-MARKETING, MARKETING, PROMOTION, SALES,
DISTRIBUTION, IMPORT AND EXPORT ACTIVITIES (INCLUDING SECURING REIMBURSEMENT,
SALES AND MARKETING AND CONDUCTING ANY POST-MARKETING TRIALS OR DATABASES AND
POST-MARKETING SAFETY SURVEILLANCE).  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, SANOFI-AVENTIS SHALL HAVE THE SOLE RIGHT, AT ITS SOLE EXPENSE, FOR
(I) MAKING ALL REGULATORY FILINGS FOR LICENSED PRODUCTS AND FILING ALL DRUG
APPROVAL APPLICATIONS AND OTHERWISE SEEKING ALL REGULATORY APPROVALS FOR
LICENSED PRODUCTS, AS WELL AS ALL CORRESPONDENCE AND COMMUNICATIONS WITH
REGULATORY AUTHORITIES REGARDING SUCH MATTERS, AND (II) REPORTING OF ALL ADVERSE
EVENTS TO REGULATORY AUTHORITIES IF AND TO THE EXTENT REQUIRED BY APPLICABLE
LAWS.


3.2           DILIGENCE.  SANOFI-AVENTIS SHALL USE COMMERCIALLY REASONABLE
EFFORTS IN THE CONDUCT OF ALL COMMERCIALIZATION ACTIVITIES IT UNDERTAKES RELATED
TO LICENSED PRODUCTS IN THE FIELD IN THE TERRITORY.  FOR THE PURPOSE OF CLARITY,
SANOFI-AVENTIS SHALL HAVE NO DILIGENCE OBLIGATIONS OF ANY KIND RELATED TO THE
RESEARCH AND DEVELOPMENT OF LICENSED PRODUCTS.

10


--------------------------------------------------------------------------------



3.3           REPORTABLE EVENTS.  SANOFI-AVENTIS SHALL PROMPTLY PROVIDE
IMMUNOGEN WITH ALL INFORMATION RELATED TO ANY REPORTABLE EVENT AS SUCH
INFORMATION IS COMPILED OR PREPARED BY SANOFI-AVENTIS IN THE NORMAL COURSE OF
BUSINESS IN CONNECTION WITH THE DEVELOPMENT AND COMMERCIALIZATION OF ANY
LICENSED PRODUCT AND, IN ANY EVENT, WITHIN TIME FRAMES CONSISTENT WITH ANY
REPORTING OBLIGATIONS UNDER APPLICABLE LAWS.


3.4           MANUFACTURE OF LICENSED PRODUCTS FOR COMMERCIAL SALE.  UNLESS
OTHERWISE AGREED TO BY THE PARTIES, SANOFI-AVENTIS SHALL HAVE THE SOLE
OBLIGATION AND RESPONSIBILITY, AT ITS SOLE COST AND EXPENSE, FOR THE MANUFACTURE
OF ALL LICENSED PRODUCTS (INCLUDING WITHOUT LIMITATION THE ACTIVE PHARMACEUTICAL
INGREDIENT IN ANY LICENSED PRODUCT) FOR COMMERCIAL SALE.


3.5           PRODUCT RECALLS.  IN THE EVENT THAT ANY REGULATORY AUTHORITY
ISSUES OR REQUESTS A RECALL OR TAKES SIMILAR ACTION IN CONNECTION WITH A
LICENSED PRODUCT THAT SANOFI-AVENTIS REASONABLY BELIEVES IS ATTRIBUTABLE TO OR
OTHERWISE RELATES TO THE LICENSED TECHNOLOGY OR LICENSED PATENT RIGHTS, OR IN
THE EVENT A PARTY REASONABLY BELIEVES THAT AN EVENT, INCIDENT OR CIRCUMSTANCE
HAS OCCURRED THAT MAY RESULT IN THE NEED FOR SUCH A RECALL, SUCH PARTY SHALL
PROMPTLY ADVISE THE OTHER PARTY THEREOF BY TELEPHONE OR FACSIMILE.  FOLLOWING
SUCH NOTIFICATION, SANOFI-AVENTIS SHALL DECIDE AND HAVE CONTROL OF WHETHER TO
CONDUCT A RECALL OR MARKET WITHDRAWAL (EXCEPT IN THE EVENT OF A RECALL OR MARKET
WITHDRAWAL MANDATED BY A REGULATORY AUTHORITY, IN WHICH CASE IT SHALL BE
REQUIRED) OR TO TAKE OTHER CORRECTIVE ACTION IN ANY COUNTRY AND THE MANNER IN
WHICH ANY SUCH RECALL, MARKET WITHDRAWAL OR CORRECTIVE ACTION SHALL BE
CONDUCTED; PROVIDED THAT SANOFI-AVENTIS SHALL KEEP IMMUNOGEN REGULARLY INFORMED
REGARDING ANY SUCH RECALL, MARKET WITHDRAWAL OR CORRECTIVE ACTION. 
SANOFI-AVENTIS SHALL BEAR ALL EXPENSES OF ANY SUCH RECALL, MARKET WITHDRAWAL OR
CORRECTIVE ACTION (INCLUDING, WITHOUT LIMITATION, EXPENSES FOR NOTIFICATION,
DESTRUCTION AND RETURN OF THE AFFECTED LICENSED PRODUCT AND ANY REFUND TO
CUSTOMERS OF AMOUNTS PAID FOR SUCH LICENSED PRODUCT).


4.             PAYMENTS


4.1           UPFRONT FEE.  SANOFI-AVENTIS SHALL PAY IMMUNOGEN AN UPFRONT FEE IN
THE AMOUNT OF ONE MILLION DOLLARS (US $1,000,000), WHICH AMOUNT SHALL BE
NON-REFUNDABLE AND NON-CREDITABLE, FIFTY PERCENT (50%) OF WHICH SHALL BE PAYABLE
IN IMMEDIATELY AVAILABLE FUNDS WITHIN THIRTY (30) DAYS OF THE EFFECTIVE DATE AND
FIFTY PERCENT (50%) OF WHICH SHALL BE PAYABLE IN IMMEDIATELY AVAILABLE FUNDS ON
THE DATE OF [***] OR [***] OF THE [***] [***] [***].


4.2           RESEARCH LICENSE TERM EXTENSION FEE.  UPON THE EXERCISE BY
SANOFI-AVENTIS OF EACH [***] ([***]) YEAR RESEARCH LICENSE TERM EXTENSION AS
DESCRIBED IN SECTION 2.1.2, SANOFI-AVENTIS SHALL PAY IMMUNOGEN AN EXTENSION FEE
(THE “RESEARCH LICENSE TERM EXTENSION FEE”) IN THE AMOUNT OF [***] [***] [***]
DOLLARS (US $[***]) IN IMMEDIATELY AVAILABLE FUNDS WITHIN SEVEN (7) DAYS OF THE
START OF EACH SUCH RESEARCH LICENSE TERM EXTENSION.


4.3           IMMUNOGEN ACTIVITY PAYMENTS.  IN CONSIDERATION OF THE CONDUCT BY
IMMUNOGEN OF THE ACTIVITIES, IF ANY, CONTEMPLATED BY SECTION 2.5.4,
SANOFI-AVENTIS SHALL PAY IMMUNOGEN [***] [***] [***] DOLLARS (US $[***]) UPON
DELIVERY BY IMMUNOGEN OF EACH RESURFACED ANTIBODY.  IMMUNOGEN SHALL PROVIDE
SANOFI-AVENTIS WITH AN INVOICE PROMPTLY UPON DELIVERY TO SANOFI-AVENTIS OF EACH
RESURFACED ANTIBODY AND SANOFI-AVENTIS SHALL PAY EACH SUCH INVOICE WITHIN THIRTY
(30) DAYS OF RECEIPT.

11


--------------------------------------------------------------------------------



4.4           MILESTONE PAYMENTS.


4.4.1        MILESTONES.  SANOFI-AVENTIS SHALL MAKE THE FOLLOWING NONREFUNDABLE,
NON-CREDITABLE MILESTONE PAYMENTS TO IMMUNOGEN WITHIN [***] ([***]) DAYS AFTER
THE ACHIEVEMENT BY SANOFI-AVENTIS AND/OR SANOFI-AVENTIS’ AFFILIATES AND
SUBLICENSEES OF EACH EVENT FOR EACH LICENSED PRODUCT AS SET FORTH BELOW:  

Milestone Event

 

Milestone Payment

 

[***] of [***] [***] for a [***] [***]

 

$

[***]

 

[***] of [***] [***] [***] [***] for a [***] [***]

 

$

[***]

 

[***] of [***] [***] [***] [***] for a [***] [***]

 

$

[***]

 

[***] of [***] [***] [***] [***] in the [***] [***] for a [***] [***]

 

$

[***]

 

[***] of [***] [***] [***] [***] in [***] [***] or [***] for a [***] [***]

 

$

[***]

 

 

FOR PURPOSES OF CLARITY, SANOFI-AVENTIS SHALL MAKE A PAYMENT CORRESPONDING TO
EACH OF THE FOREGOING MILESTONE EVENTS FOR EACH LICENSED PRODUCT THAT ACHIEVES
SUCH MILESTONE EVENT; PROVIDED, HOWEVER, THAT AFTER THE LAST TO EXPIRE OF THE
LICENSED PATENT RIGHTS, ANY MILESTONE EVENT ACHIEVED BY SANOFI-AVENTIS SHALL
RESULT IN A MILESTONE PAYMENT TO IMMUNOGEN IN AN AMOUNT EQUAL TO [***] PERCENT
([***]%) OF THE CORRESPONDING MILESTONE PAYMENT AMOUNT LISTED ABOVE.


4.4.2        MILESTONE NOTICES.  SANOFI-AVENTIS SHALL PROVIDE IMMUNOGEN WITH
PROMPT WRITTEN NOTICE UPON EACH OCCURRENCE OF A MILESTONE EVENT SET FORTH IN
SECTION 4.4.1.  IN THE EVENT THAT, NOTWITHSTANDING THE FACT THAT SANOFI-AVENTIS
HAS NOT GIVEN SUCH A NOTICE, IMMUNOGEN BELIEVES ANY SUCH MILESTONE EVENT HAS
OCCURRED, IT SHALL SO NOTIFY SANOFI-AVENTIS IN WRITING AND SHALL PROVIDE TO
SANOFI-AVENTIS DATA, DOCUMENTATION OR OTHER INFORMATION THAT SUPPORTS ITS
BELIEF.


4.5           PAYMENT OF ROYALTIES; ROYALTY RATES; ACCOUNTING AND RECORDS.


4.5.1        PAYMENT OF ROYALTIES.

(A)           PATENT COVERAGE.  FOR EACH LICENSED PRODUCT COVERED BY A VALID
CLAIM IN ANY COUNTRY IN THE TERRITORY IN WHICH IT IS SOLD, SANOFI-AVENTIS SHALL
PAY IMMUNOGEN A ROYALTY BASED ON ANNUAL NET SALES OF SUCH LICENSED PRODUCT IN
EACH CALENDAR YEAR (OR PARTIAL CALENDAR YEAR) COMMENCING WITH THE FIRST
COMMERCIAL SALE OF SUCH LICENSED PRODUCT IN SUCH COUNTRY AND ENDING UPON THE
EXPIRATION OF THE ROYALTY TERM FOR SUCH LICENSED PRODUCT, AT THE FOLLOWING
RATES:

Annual Net Sales

 

Royalty Rate (%)

 

Up to and including $[***] [***]

 

[***]

%

Above $[***] [***] and up to and including $[***] [***]

 

[***]

%

Above $[***] [***]

 

[***]

%

 

12


--------------------------------------------------------------------------------


(B)           NO PATENT COVERAGE.  FOR EACH LICENSED PRODUCT THAT IS NOT COVERED
BY A VALID CLAIM IN ANY COUNTRY IN THE TERRITORY IN WHICH IT IS SOLD,
SANOFI-AVENTIS SHALL PAY IMMUNOGEN A ROYALTY BASED ON ANNUAL NET SALES OF SUCH
LICENSED PRODUCT IN EACH CALENDAR YEAR (OR PARTIAL CALENDAR YEAR) COMMENCING
WITH THE FIRST COMMERCIAL SALE OF SUCH LICENSED PRODUCT IN SUCH COUNTRY
(INCLUDING WITHOUT LIMITATION THE FIRST COMMERCIAL SALE FOLLOWING THE
TERMINATION OR EXPIRATION OF ANY VALID CLAIM IN SUCH COUNTRY COVERING SUCH
LICENSED PRODUCT)AND ENDING ON THE EXPIRATION OF THE ROYALTY TERM FOR SUCH
LICENSED PRODUCT AT THE FOLLOWING RATES:

Annual Net Sales

 

Royalty Rate (%)

 

Up to and including $[***] [***]

 

[***]

%

Above $[***] [***] and up to and including $[***] [***]

 

[***]

%

Above $[***] [***]

 

[***]

%

 

(C)           APPLICABILITY OF ROYALTY RATES. FOR PURPOSES OF CLARITY, (I) IF A
LICENSED PRODUCT IS COVERED BY A VALID CLAIM IN A COUNTRY WITHIN THE TERRITORY
SUCH THAT ROYALTIES ARE PAID BY SANOFI-AVENTIS PURSUANT TO SECTION 4.5.1(A) AND,
PRIOR TO THE [***] ([***]) ANNIVERSARY OF THE DATE OF FIRST COMMERCIAL SALE OF
SUCH LICENSED PRODUCT IN SUCH COUNTRY, THE LICENSED PRODUCT IS NO LONGER COVERED
BY A VALID CLAIM IN SUCH COUNTRY, SANOFI-AVENTIS SHALL PAY IMMUNOGEN A ROYALTY
AT THE RATES SET FORTH IN SECTION 4.5.1(B) FOR THAT PORTION OF THE ROYALTY TERM
DURING WHICH NO SUCH VALID CLAIM EXISTS IN SUCH COUNTRY; AND (II) IF A LICENSED
PRODUCT IS NOT COVERED BY A VALID CLAIM IN A COUNTRY WITHIN THE TERRITORY SUCH
THAT ROYALTIES ARE PAID BY SANOFI-AVENTIS PURSUANT TO SECTION 4.5.1(B) AND,
PRIOR TO THE [***] ([***]) ANNIVERSARY OF THE DATE OF FIRST COMMERCIAL SALE OF
SUCH LICENSED PRODUCT, THE LICENSED PRODUCT BECOMES COVERED BY A VALID CLAIM IN
SUCH COUNTRY, SANOFI-AVENTIS SHALL PAY IMMUNOGEN A ROYALTY AT THE RATES SET
FORTH IN SECTION 4.5.1(A) FOR THAT PORTION OF THE ROYALTY TERM DURING WHICH SUCH
VALID CLAIM EXISTS IN SUCH COUNTRY.


4.5.2        ROYALTY TERM.  SANOFI-AVENTIS SHALL PAY THE ROYALTIES SET FORTH IN
SECTION 4.5.1 WITH RESPECT TO EACH LICENSED PRODUCT ON A COUNTRY-BY-COUNTRY AND
PRODUCT-BY-PRODUCT BASIS UNTIL EXPIRATION OF THE ROYALTY TERM WITH RESPECT
THERETO.  UPON THE EXPIRATION OF THE ROYALTY TERM FOR EACH LICENSED PRODUCT IN
EACH COUNTRY IN THE TERRITORY, SANOFI-AVENTIS SHALL HAVE A WORLDWIDE, PERPETUAL,
FULLY PAID-UP LICENSE, WITH THE RIGHT TO SUBLICENSE, UNDER ANY AND ALL LICENSED
PATENTS COVERING SUCH LICENSED PRODUCT TO DEVELOP, MAKE, HAVE MADE, USE, IMPORT,
OFFER FOR SALE, DISTRIBUTE AND SELL SUCH LICENSED PRODUCT IN THE FIELD AND IN
SUCH COUNTRY.

13


--------------------------------------------------------------------------------



4.5.3        PAYMENTS TO THIRD PARTIES.  IF, DURING ANY CALENDAR QUARTER,
SANOFI-AVENTIS ACTUALLY MAKES PURSUANT TO A LEGALLY BINDING OBLIGATION ANY
ROYALTY PAYMENTS TO ONE OR MORE THIRD PARTIES IN CONSIDERATION FOR A LICENSE, IN
THE ABSENCE OF WHICH SANOFI-AVENTIS COULD NOT PRACTICE THE LICENSED PATENT
RIGHTS TO PRODUCE A LICENSED PRODUCT WITHOUT INFRINGING AN ISSUED PATENT OR
PATENTS OWNED BY SUCH THIRD PARTY IN ANY COUNTRY (COLLECTIVELY, “THIRD PARTY
PAYMENTS”), THEN SANOFI-AVENTIS SHALL HAVE THE RIGHT TO REDUCE THE ROYALTIES
OTHERWISE DUE TO IMMUNOGEN PURSUANT TO SECTION 4.5.1 HEREOF WITH RESPECT TO
SALES IN SUCH COUNTRY OF SUCH LICENSED PRODUCT IN SUCH CALENDAR QUARTER OR ANY
SUBSEQUENT CALENDAR QUARTER BY AN AMOUNT EQUAL TO UP TO [***] PERCENT ([***]%)
OF THE AMOUNT OF SUCH THIRD PARTY PAYMENTS.  NOTWITHSTANDING THE FOREGOING, SUCH
REDUCTIONS SHALL IN NO EVENT BE GREATER THAN THE ROYALTIES OTHERWISE DUE TO
IMMUNOGEN PURSUANT TO SECTION 4.5.1 HEREOF WITH RESPECT TO THE SALES OF SUCH
LICENSED PRODUCT IN SUCH COUNTRY BY MORE THAN [***] PERCENT ([***]%).


4.5.4        PAYMENT DATES AND REPORTS.  ROYALTY PAYMENTS SHALL BE MADE BY
SANOFI-AVENTIS WITHIN [***] ([***]) DAYS AFTER THE END OF EACH CALENDAR QUARTER
COMMENCING WITH THE CALENDAR QUARTER IN WHICH THE FIRST COMMERCIAL SALE OF A
LICENSED PRODUCT OCCURS.  ALL PAYMENTS SHALL BE MADE BY WIRE TRANSFER IN
ACCORDANCE WITH INSTRUCTIONS GIVEN IN WRITING FROM TIME TO TIME BY IMMUNOGEN. 
SANOFI-AVENTIS SHALL ALSO PROVIDE, AT THE SAME TIME EACH SUCH PAYMENT IS MADE, A
REPORT SHOWING: (A) THE NET SALES OF EACH LICENSED PRODUCT BY COUNTRY IN THE
TERRITORY;(B) THE BASIS FOR ANY DEDUCTIONS FROM GROSS AMOUNTS BILLED OR INVOICED
TO DETERMINE NET SALES; (C) THE APPLICABLE ROYALTY RATES FOR SUCH LICENSED
PRODUCT; (D) THE EXCHANGE RATES USED IN CALCULATING ANY OF THE FOREGOING; AND
(E) A CALCULATION OF THE AMOUNT OF ROYALTY DUE TO IMMUNOGEN.


4.5.5        RECORDS; AUDIT RIGHTS.  FOR A PERIOD OF [***] ([***]) YEARS,
SANOFI-AVENTIS SHALL KEEP AND MAINTAIN, AND SHALL REQUIRE ITS RESPECTIVE
AFFILIATES AND SUBLICENSEES TO KEEP AND MAINTAIN, SUCH ACCURATE AND COMPLETE
BOOKS AND RECORDS IN CONNECTION WITH THE SALE OF LICENSED PRODUCTS HEREUNDER, AS
ARE NECESSARY TO ALLOW THE ACCURATE CALCULATION CONSISTENT WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES OF THE ROYALTIES DUE TO IMMUNOGEN, INCLUDING ANY
RECORDS REQUIRED TO CALCULATE ANY ROYALTY ADJUSTMENTS HEREUNDER.  ONCE PER
CALENDAR YEAR, IMMUNOGEN SHALL HAVE THE RIGHT TO ENGAGE AN INDEPENDENT CERTIFIED
PUBLIC ACCOUNTING FIRM OF NATIONALLY RECOGNIZED STANDING AND REASONABLY
ACCEPTABLE TO SANOFI-AVENTIS, WHICH SHALL HAVE THE RIGHT TO EXAMINE IN
CONFIDENCE THE RELEVANT BOOKS AND RECORDS OF SANOFI-AVENTIS AND ITS RESPECTIVE
AFFILIATES AND SUBLICENSEES AS MAY BE REASONABLY NECESSARY TO DETERMINE AND/OR
VERIFY THE AMOUNT OF ROYALTY PAYMENTS DUE HEREUNDER.  SUCH EXAMINATION SHALL BE
CONDUCTED, AND SANOFI-AVENTIS SHALL MAKE ITS RECORDS AVAILABLE, DURING NORMAL
BUSINESS HOURS, AFTER AT LEAST [***] ([***]) DAYS PRIOR WRITTEN NOTICE TO
SANOFI-AVENTIS, AS APPLICABLE, AND SHALL TAKE PLACE AT THE FACILITY(IES) WHERE
SUCH RECORDS ARE MAINTAINED.  EACH SUCH EXAMINATION SHALL BE LIMITED TO
PERTINENT BOOKS AND RECORDS FOR ANY YEAR ENDING NOT MORE THAN [***] ([***])
MONTHS PRIOR TO THE DATE OF REQUEST;PROVIDED, THAT, IMMUNOGEN SHALL NOT BE
PERMITTED TO AUDIT THE SAME PERIOD OF TIME MORE THAN ONCE.  BEFORE PERMITTING
SUCH INDEPENDENT ACCOUNTING FIRM TO HAVE ACCESS TO SUCH BOOKS AND RECORDS,
SANOFI-AVENTIS MAY REQUIRE SUCH INDEPENDENT ACCOUNTING FIRM AND ITS PERSONNEL
INVOLVED IN SUCH AUDIT, TO SIGN A CONFIDENTIALITY AGREEMENT (IN FORM AND
SUBSTANCE REASONABLY ACCEPTABLE TO EACH OF THE PARTIES) AS TO ANY CONFIDENTIAL
INFORMATION WHICH IS TO BE PROVIDED TO SUCH ACCOUNTING FIRM OR TO WHICH SUCH
ACCOUNTING FIRM WILL HAVE ACCESS, WHILE CONDUCTING THE AUDIT UNDER THIS
PARAGRAPH.  THE IMMUNOGEN INDEPENDENT ACCOUNTING FIRM WILL PREPARE AND PROVIDE
TO

14


--------------------------------------------------------------------------------



EACH PARTY A WRITTEN REPORT STATING WHETHER THE ROYALTY REPORTS SUBMITTED AND
ROYALTIES PAID ARE CORRECT OR INCORRECT AND THE SPECIFIC DETAILS CONCERNING ANY
DISCREPANCIES.  SUCH ACCOUNTING FIRM MAY NOT REVEAL TO IMMUNOGEN ANY INFORMATION
LEARNED IN THE COURSE OF SUCH AUDIT OTHER THAN THE AMOUNT OF ANY SUCH
DISCREPANCIES.  IMMUNOGEN AGREES TO HOLD IN STRICT CONFIDENCE ALL INFORMATION
DISCLOSED TO IT, EXCEPT TO THE EXTENT NECESSARY FOR IMMUNOGEN TO ENFORCE ITS
RIGHTS UNDER THIS AGREEMENT OR IF DISCLOSURE IS REQUIRED BY LAW.  IN THE EVENT
THERE WAS AN UNDERPAYMENT BY SANOFI-AVENTIS HEREUNDER, SANOFI-AVENTIS SHALL
PROMPTLY (BUT IN NO EVENT LATER THAN [***] ([***]) DAYS AFTER SUCH PARTY’S
RECEIPT OF THE INDEPENDENT AUDITOR’S REPORT SO CORRECTLY CONCLUDING) MAKE
PAYMENT TO IMMUNOGEN OF ANY SHORTFALL.  IN THE EVENT THAT THERE WAS AN
OVERPAYMENT BY SANOFI-AVENTIS HEREUNDER, IMMUNOGEN SHALL PROMPTLY (BUT IN NO
EVENT LATER THAN [***] ([***]) DAYS AFTER IMMUNOGEN’S RECEIPT OF THE INDEPENDENT
AUDITOR’S REPORT SO CORRECTLY CONCLUDING) REFUND TO SANOFI-AVENTIS THE EXCESS
AMOUNT.  IMMUNOGEN SHALL BEAR THE FULL COST OF SUCH AUDIT UNLESS SUCH AUDIT
DISCLOSES AN UNDERREPORTING BY SANOFI-AVENTIS OF MORE THAN [***] PERCENT
([***]%) OF THE AGGREGATE AMOUNT OF ROYALTIES IN ANY TWELVE (12) MONTH PERIOD,
IN WHICH CASE, SANOFI-AVENTIS SHALL REIMBURSE IMMUNOGEN FOR ALL COSTS INCURRED
BY IMMUNOGEN IN CONNECTION WITH SUCH EXAMINATION AND AUDIT.


4.5.6        OVERDUE PAYMENTS.  ALL ROYALTY PAYMENTS NOT MADE WITHIN THE TIME
PERIOD SET FORTH IN SECTION 4.5.4, AND ALL MILESTONE PAYMENTS NOT MADE WITHIN
THE TIME PERIOD SPECIFIED IN SECTION 4.4.1, SHALL BEAR INTEREST AT A RATE OF ONE
PERCENT (1%) PER MONTH FROM THE DUE DATE UNTIL PAID IN FULL OR, IF LESS, THE
MAXIMUM INTEREST RATE PERMITTED BY APPLICABLE LAWS.  ANY SUCH OVERDUE ROYALTY OR
MILESTONE PAYMENT SHALL, WHEN MADE, BE ACCOMPANIED BY, AND CREDITED FIRST TO,
ALL INTEREST SO ACCRUED.


4.5.7        WITHHOLDING TAXES.  ANY PAYMENTS MADE BY SANOFI-AVENTIS TO
IMMUNOGEN UNDER THIS AGREEMENT SHALL BE FREE AND CLEAR OF ANY TAXES, DUTIES,
LEVIES, FEES OR CHARGES, AND SUCH AMOUNTS SHALL BE REDUCED BY THE AMOUNT
REQUIRED TO BE PAID OR WITHHELD PURSUANT TO ANY APPLICABLE LAW, INCLUDING, BUT
NOT LIMITED TO, UNITED STATES FEDERAL, STATE OR LOCAL TAX LAW (“WITHHOLDING
TAXES”).  ANY SUCH WITHHOLDING TAXES REQUIRED BY LAW TO BE PAID OR WITHHELD
SHALL BE AN EXPENSE OF, AND BORNE SOLELY BY, IMMUNOGEN.  SANOFI-AVENTIS, AS
APPLICABLE, SHALL SUBMIT TO IMMUNOGEN REASONABLE PROOF OF PAYMENT OF THE
WITHHOLDING TAXES, TOGETHER WITH AN ACCOUNTING OF THE CALCULATIONS OF SUCH
TAXES, WITHIN THIRTY (30) DAYS AFTER SUCH WITHHOLDING TAXES ARE REMITTED TO THE
PROPER AUTHORITY.  THE PARTIES WILL COOPERATE REASONABLY IN COMPLETING AND
FILING DOCUMENTS REQUIRED UNDER THE PROVISIONS OF ANY APPLICABLE TAX LAWS OR
UNDER ANY OTHER APPLICABLE LAW IN CONNECTION WITH THE MAKING OF ANY REQUIRED TAX
PAYMENT OR WITHHOLDING PAYMENT, OR IN CONNECTION WITH ANY CLAIM TO A REFUND OF
OR CREDIT FOR ANY SUCH PAYMENT.


4.5.8        FOREIGN CURRENCY EXCHANGE.  WITH RESPECT TO NET SALES INVOICED OR
EXPENSES INCURRED IN U.S. DOLLARS, THE NET SALES OR EXPENSE AMOUNTS AND THE
AMOUNTS DUE TO IMMUNOGEN HEREUNDER SHALL BE EXPRESSED IN U.S. DOLLARS.  WITH
RESPECT TO NET SALES INVOICED OR EXPENSES INCURRED IN A CURRENCY OTHER THAN U.S.
DOLLARS, THE NET SALES OR EXPENSE SHALL BE EXPRESSED IN THE DOMESTIC CURRENCY OF
THE ENTITY MAKING THE SALE OR INCURRING THE EXPENSE, TOGETHER WITH THE U.S.
DOLLAR EQUIVALENT, CALCULATED USING THE ARITHMETIC AVERAGE OF THE SPOT RATES ON
THE LAST BUSINESS DAY OF EACH MONTH OF THE CALENDAR QUARTER IN WHICH THE NET
SALES WERE MADE OR THE EXPENSE WAS INCURRED.  THE “CLOSING MID-POINT RATES”
FOUND IN THE “DOLLAR SPOT

15


--------------------------------------------------------------------------------



FORWARD AGAINST THE DOLLAR” TABLE PUBLISHED BY THE FINANCIAL TIMES, OR ANY OTHER
PUBLICATION AS AGREED TO BY THE PARTIES, SHALL BE USED AS THE SOURCE OF SPOT
RATES TO CALCULATE THE AVERAGE AS DEFINED IN THE PRECEDING SENTENCE.  ALL
PAYMENTS SHALL BE MADE BY WIRE TRANSFER IN U.S. DOLLARS TO THE CREDIT OF SUCH
BANK ACCOUNT AS SHALL BE DESIGNATED AT LEAST [***] ([***]) BUSINESS DAYS IN
ADVANCE BY IMMUNOGEN IN WRITING TO SANOFI-AVENTIS.


5.             TREATMENT OF CONFIDENTIAL INFORMATION;
PUBLICITY


5.1           CONFIDENTIALITY


5.1.1        CONFIDENTIALITY OBLIGATIONS.  IMMUNOGEN AND SANOFI-AVENTIS EACH
RECOGNIZES THAT THE OTHER PARTY’S CONFIDENTIAL INFORMATION CONSTITUTES HIGHLY
VALUABLE ASSETS OF SUCH OTHER PARTY.  IMMUNOGEN AND SANOFI-AVENTIS EACH AGREES
THAT, SUBJECT TO SECTION 5.1.2, (A) DURING THE RESEARCH LICENSE TERM AND FOR AN
ADDITIONAL [***] ([***]) YEARS THEREAFTER IT WILL NOT DISCLOSE, AND WILL CAUSE
ITS AFFILIATES AND SUBLICENSEES NOT TO DISCLOSE, ANY CONFIDENTIAL INFORMATION OF
THE OTHER PARTY AND (B) DURING AND AFTER THE TERM, IT WILL NOT USE, AND WILL
CAUSE ITS AFFILIATES NOT TO USE, ANY CONFIDENTIAL INFORMATION OF THE OTHER
PARTY, IN EITHER CASE, EXCEPT AS EXPRESSLY PERMITTED HEREUNDER.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EACH PARTY SHALL TAKE SUCH ACTION, AND
SHALL CAUSE ITS AFFILIATES AND SUBLICENSEES TO TAKE SUCH ACTION, TO PRESERVE THE
CONFIDENTIALITY OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION AS SUCH PARTY
WOULD CUSTOMARILY TAKE TO PRESERVE THE CONFIDENTIALITY OF ITS OWN CONFIDENTIAL
INFORMATION AND SHALL, IN ANY EVENT, USE AT LEAST REASONABLE CARE TO PRESERVE
THE CONFIDENTIALITY OF THE OTHER PARTY’S CONFIDENTIAL INFORMATION.


5.1.2        LIMITED DISCLOSURE.  IMMUNOGEN AND SANOFI-AVENTIS EACH AGREES THAT
DISCLOSURE OF ITS CONFIDENTIAL INFORMATION MAY BE MADE BY THE OTHER PARTY TO ANY
EMPLOYEE, CONSULTANT OR AFFILIATE OF SUCH OTHER PARTY TO ENABLE SUCH OTHER PARTY
TO EXERCISE ITS RIGHTS OR TO CARRY OUT ITS RESPONSIBILITIES UNDER THIS
AGREEMENT; PROVIDED THAT ANY SUCH DISCLOSURE OR TRANSFER SHALL ONLY BE MADE TO
PERSONS WHO ARE BOUND BY WRITTEN OBLIGATIONS AS DESCRIBED IN SECTION 5.1.3.  IN
ADDITION, IMMUNOGEN AND SANOFI-AVENTIS EACH AGREES THAT THE OTHER PARTY MAY
DISCLOSE ITS CONFIDENTIAL INFORMATION (A) ON A NEED-TO-KNOW BASIS TO SUCH OTHER
PARTY’S LEGAL AND FINANCIAL ADVISORS AND (B) AS REASONABLY NECESSARY IN
CONNECTION WITH AN ACTUAL OR POTENTIAL (I) PERMITTED SUBLICENSE OF SUCH OTHER
PARTY’S RIGHTS HEREUNDER, (II) DEBT OR EQUITY FINANCING OF SUCH OTHER PARTY OR
(III) PURCHASE BY ANY THIRD PARTY OF ALL OF THE CAPITAL STOCK OR ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF SUCH OTHER PARTY OR ANY MERGER OR
CONSOLIDATION INVOLVING SUCH OTHER PARTY; IF, IN EACH CASE, THE PERSON RECEIVING
SUCH CONFIDENTIAL INFORMATION OF THE OTHER PARTY AGREES IN WRITING TO MAINTAIN
THE CONFIDENTIALITY OF SUCH CONFIDENTIAL INFORMATION OF THE OTHER PARTY WITH
TERMS AT LEAST AS RESTRICTIVE AS THOSE CONTAINED IN SECTION 5.1.1.  IN ADDITION,
EACH PARTY AGREES THAT THE OTHER PARTY MAY DISCLOSE SUCH PARTY’S CONFIDENTIAL
INFORMATION (A) AS REASONABLY NECESSARY TO FILE, PROSECUTE OR MAINTAIN PATENTS
OR PATENT APPLICATIONS, OR TO FILE, PROSECUTE OR DEFEND LITIGATION RELATED TO
PATENTS OR PATENT APPLICATIONS, IN ACCORDANCE WITH THIS AGREEMENT; OR (B) AS
REQUIRED BY APPLICABLE LAWS; PROVIDED THAT, IN THE CASE OF ANY DISCLOSURE UNDER
THIS CLAUSE (B), THE DISCLOSING PARTY SHALL (1) IF PRACTICABLE, PROVIDE THE
OTHER PARTY WITH REASONABLE ADVANCE NOTICE OF AND AN OPPORTUNITY TO COMMENT ON
ANY SUCH REQUIRED DISCLOSURE, (2) IF REQUESTED BY THE OTHER PARTY, COOPERATE IN
ALL REASONABLE RESPECTS WITH THE OTHER PARTY’S EFFORTS TO OBTAIN CONFIDENTIAL
TREATMENT OR A PROTECTIVE ORDER WITH RESPECT TO ANY SUCH DISCLOSURE, AT THE
OTHER PARTY’S EXPENSE

16


--------------------------------------------------------------------------------



AND (3) USE GOOD FAITH EFFORTS TO INCORPORATE THE COMMENTS OF SUCH OTHER PARTY
IN ANY SUCH DISCLOSURE OR REQUEST FOR CONFIDENTIAL TREATMENT OR A PROTECTIVE
ORDER.


5.1.3        EMPLOYEES AND CONSULTANTS.  IMMUNOGEN AND SANOFI-AVENTIS EACH
HEREBY REPRESENTS THAT ALL OF ITS EMPLOYEES AND CONSULTANTS, AND ALL OF THE
EMPLOYEES AND CONSULTANTS OF ITS AFFILIATES, WHO PARTICIPATE IN THE ACTIVITIES
CONTEMPLATED BY THIS AGREEMENT OR HAVE ACCESS TO CONFIDENTIAL INFORMATION OF THE
OTHER PARTY ARE OR WILL, PRIOR TO THEIR PARTICIPATION OR ACCESS, BE BOUND BY
WRITTEN OBLIGATIONS TO MAINTAIN SUCH CONFIDENTIAL INFORMATION IN CONFIDENCE AND
NOT TO USE SUCH INFORMATION EXCEPT AS EXPRESSLY PERMITTED HEREUNDER.  EACH PARTY
AGREES TO USE, AND TO CAUSE ITS AFFILIATES TO USE, REASONABLE EFFORTS TO ENFORCE
SUCH OBLIGATIONS.


5.2           PUBLICITY.  THE PARTIES ACKNOWLEDGE THAT THE TERMS OF THIS
AGREEMENT CONSTITUTE CONFIDENTIAL INFORMATION OF EACH PARTY AND MAY NOT BE
DISCLOSED EXCEPT AS PERMITTED BY SECTION 5.1.2.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN SECTION 5.1, THE PARTIES, UPON THE EXECUTION OF THIS AGREEMENT,
SHALL MUTUALLY AGREE TO A PRESS RELEASE WITH RESPECT TO THIS AGREEMENT AND
EITHER PARTY MAY MAKE SUBSEQUENT PUBLIC DISCLOSURE OF THE CONTENTS OF SUCH PRESS
RELEASE WITHOUT FURTHER APPROVAL OF THE OTHER PARTY.  AFTER ISSUANCE OF SUCH
PRESS RELEASE, EXCEPT AS REQUIRED BY APPLICABLE LAWS, NEITHER PARTY SHALL ISSUE
A PRESS OR NEWS RELEASE OR MAKE ANY SIMILAR PUBLIC ANNOUNCEMENT (OTHER THAN
PUBLICATION IN SCIENTIFIC JOURNALS, IN ADVERTISING MATERIALS AND BROCHURES, OR
PRESENTATION AT SCIENTIFIC CONFERENCES AND MEETINGS AND THE LIKE THAT ARE
INTENDED TO BE COVERED BY, AND ARE ISSUED IN COMPLIANCE WITH, SECTION 5.3)
RELATED TO THE DEVELOPMENT OR COMMERCIALIZATION OF A LICENSED PRODUCT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY; PROVIDED THAT NOTWITHSTANDING THE
FOREGOING, IMMUNOGEN SHALL BE EXPRESSLY PERMITTED TO PUBLICLY ANNOUNCE THE
OCCURRENCE OF ANY MILESTONE EVENT UNDER SECTION 4.4.1; PROVIDED, HOWEVER, THAT
THE TEXT OF SUCH ANNOUNCEMENT SHALL BE MUTUALLY AGREED TO BY THE PARTIES.


5.3           PUBLICATIONS AND PRESENTATIONS.  THE PARTIES ACKNOWLEDGE THAT
SCIENTIFIC PUBLICATIONS AND PRESENTATIONS MUST BE STRICTLY MONITORED TO PREVENT
ANY ADVERSE EFFECT FROM PREMATURE PUBLICATION OR DISSEMINATION OF RESULTS OF THE
ACTIVITIES HEREUNDER.  EACH PARTY AGREES THAT, EXCEPT AS REQUIRED BY APPLICABLE
LAWS, IT SHALL NOT PUBLISH OR PRESENT, OR PERMIT TO BE PUBLISHED OR PRESENTED,
THE RESULTS OF THE DEVELOPMENT OR COMMERCIALIZATION OF A LICENSED PRODUCT TO THE
EXTENT SUCH RESULTS REFER TO OR OTHERWISE RELATE TO THE LICENSED TECHNOLOGY OR
LICENSED PATENT RIGHTS (THE “COVERED RESULTS”) WITHOUT THE PRIOR REVIEW BY AND
APPROVAL OF THE OTHER PARTY.  EACH PARTY SHALL PROVIDE TO THE OTHER PARTY THE
OPPORTUNITY TO REVIEW EACH OF THE SUBMITTING PARTY’S PROPOSED ABSTRACTS,
MANUSCRIPTS OR PRESENTATIONS (INCLUDING, WITHOUT LIMITATION, INFORMATION TO BE
PRESENTED VERBALLY) THAT RELATE TO THE COVERED RESULTS AT LEAST [***] ([***])
DAYS PRIOR TO ITS INTENDED PRESENTATION OR SUBMISSION FOR PUBLICATION, AND SUCH
SUBMITTING PARTY AGREES, UPON WRITTEN REQUEST FROM THE OTHER PARTY GIVEN WITHIN
SUCH [***]-[***] PERIOD, NOT TO SUBMIT SUCH ABSTRACT OR MANUSCRIPT FOR
PUBLICATION OR TO MAKE SUCH PRESENTATION UNTIL THE OTHER PARTY IS GIVEN UP TO
[***] ([***]) DAYS FROM THE DATE OF SUCH WRITTEN REQUEST TO SEEK APPROPRIATE
PATENT PROTECTION FOR ANY COVERED RIGHTS IN SUCH PUBLICATION OR PRESENTATION
THAT IT REASONABLY BELIEVES MAY BE PATENTABLE.  ONCE SUCH ABSTRACTS, MANUSCRIPTS
OR PRESENTATIONS HAVE BEEN REVIEWED AND APPROVED BY EACH PARTY, THE SAME
ABSTRACTS, MANUSCRIPTS OR PRESENTATIONS DO NOT HAVE TO BE PROVIDED AGAIN TO THE
OTHER PARTY FOR REVIEW FOR A LATER SUBMISSION FOR PUBLICATION.  EACH PARTY ALSO
SHALL HAVE THE RIGHT TO REQUIRE THAT ANY OF ITS CONFIDENTIAL INFORMATION THAT IS
DISCLOSED IN ANY SUCH PROPOSED PUBLICATION OR PRESENTATION BE DELETED PRIOR TO
SUCH PUBLICATION OR

17


--------------------------------------------------------------------------------



PRESENTATION.  IN ANY PERMITTED PUBLICATION OR PRESENTATION BY A PARTY, THE
OTHER PARTY’S CONTRIBUTION SHALL BE DULY RECOGNIZED, AND CO-AUTHORSHIP SHALL BE
DETERMINED IN ACCORDANCE WITH CUSTOMARY INDUSTRY STANDARDS.


6.             FILING, PROSECUTION AND MAINTENANCE OF PATENT RIGHTS


6.1           PATENT FILING, PROSECUTION AND MAINTENANCE. IMMUNOGEN, ACTING
THROUGH PATENT COUNSEL OR AGENTS OF ITS CHOICE, SHALL BE RESPONSIBLE, AT ITS
SOLE COST AND EXPENSE, FOR THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE
OF ALL LICENSED PATENT RIGHTS.  ALL COSTS AND EXPENSES INCURRED BY IMMUNOGEN IN
CONNECTION WITH THE PREPARATION, FILING, PROSECUTION AND MAINTENANCE OF LICENSED
PATENT RIGHTS SHALL BE THE SOLE RESPONSIBILITY OF IMMUNOGEN.  AT IMMUNOGEN’S
REQUEST, SANOFI-AVENTIS SHALL COOPERATE WITH IMMUNOGEN IN ALL REASONABLE
RESPECTS IN CONNECTION WITH SUCH PREPARATION, FILING, PROSECUTION AND
MAINTENANCE OF LICENSED PATENT RIGHTS.


6.2           ABANDONMENT.  IF IMMUNOGEN DECIDES TO ABANDON OR TO ALLOW TO LAPSE
ANY OF THE LICENSED PATENT RIGHTS IN ANY COUNTRY OR REGION IN THE TERRITORY,
IMMUNOGEN SHALL INFORM SANOFI-AVENTIS OF SUCH DECISION PROMPTLY AND, IN ANY
EVENT, SO AS TO PROVIDE SANOFI-AVENTIS A REASONABLE AMOUNT OF TIME TO MEET ANY
APPLICABLE DEADLINE TO ESTABLISH OR PRESERVE SUCH LICENSED PATENT RIGHTS IN SUCH
COUNTRY OR REGION.  SANOFI-AVENTIS SHALL HAVE THE RIGHT TO ASSUME RESPONSIBILITY
FOR CONTINUING THE PROSECUTION OF SUCH LICENSED PATENT RIGHTS IN SUCH COUNTRY OR
REGION AND PAYING ANY REQUIRED FEES TO MAINTAIN SUCH LICENSED PATENT RIGHTS IN
SUCH COUNTRY OR REGION OR DEFENDING SUCH LICENSED PATENT RIGHTS, IN EACH CASE AT
SANOFI-AVENTIS’S SOLE EXPENSE AND THROUGH PATENT COUNSEL OR AGENTS OF ITS
CHOICE.  SANOFI-AVENTIS SHALL NOT BECOME AN ASSIGNEE OF SUCH LICENSED PATENT
RIGHTS AS A RESULT OF ITS ASSUMPTION OF ANY SUCH RESPONSIBILITY.  UPON TRANSFER
OF IMMUNOGEN’S RESPONSIBILITY FOR PROSECUTING, MAINTAINING AND DEFENDING ANY OF
THE LICENSED PATENT RIGHTS TO SANOFI-AVENTIS UNDER THIS SECTION 6.2, IMMUNOGEN
SHALL PROMPTLY DELIVER TO SANOFI-AVENTIS COPIES OF ALL NECESSARY FILES RELATED
TO THE LICENSED PATENT RIGHTS WITH RESPECT TO WHICH RESPONSIBILITY HAS BEEN
TRANSFERRED AND SHALL TAKE ALL ACTIONS AND EXECUTE ALL DOCUMENTS REASONABLY
NECESSARY FOR SANOFI-AVENTIS TO ASSUME SUCH PROSECUTION, MAINTENANCE AND
DEFENSE.


6.3           LEGAL ACTIONS.


6.3.1        THIRD PARTY INFRINGEMENT.

(A)           IN THE EVENT EITHER PARTY BECOMES AWARE OF ANY POSSIBLE
INFRINGEMENT OF, OR THE SUBMISSION BY ANY THIRD PARTY OF AN ABBREVIATED NEW DRUG
APPLICATION UNDER THE HATCH-WAXMAN ACT THAT IS COVERED BY, ANY LICENSED PATENT
RIGHTS THAT COVER A LICENSED PRODUCT (AN “INFRINGEMENT”), THAT PARTY SHALL
PROMPTLY NOTIFY THE OTHER PARTY AND PROVIDE IT WITH ALL DETAILS OF SUCH
INFRINGEMENT OF WHICH IT IS AWARE (EACH, AN “INFRINGEMENT NOTICE”).
 IMMUNOGENSHALL HAVE THE FIRST RIGHT AND OPTION TO ELIMINATE SUCH INFRINGEMENT
BY REASONABLE STEPS, WHICH MAY INCLUDE THE INSTITUTION OF LEGAL PROCEEDINGS OR
OTHER ACTION.  ALL COSTS, INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES, RELATING
TO SUCH LEGAL PROCEEDINGS OR OTHER ACTION SHALL BE BORNE BY IMMUNOGEN.  IF
IMMUNOGEN DOES NOT TAKE COMMERCIALLY REASONABLE STEPS TO ELIMINATE THE
INFRINGEMENT WITHIN [***] [***] [***] ([***]) DAYS FROM ANY INFRINGEMENT

18


--------------------------------------------------------------------------------


NOTICE (OR [***]-[***] ([***]) DAYS IN THE CASE OF AN INFRINGEMENT UNDER THE
HATCH-WAXMAN ACT), THEN SANOFI-AVENTIS SHALL HAVE THE RIGHT AND OPTION TO DO SO
AT ITS EXPENSE; PROVIDED THAT IF IMMUNOGEN HAS COMMENCED NEGOTIATIONS WITH AN
ALLEGED INFRINGER FOR ELIMINATION OF SUCH INFRINGEMENT WITHIN SUCH [***]-[***]
(OR, IF APPLICABLE [***]-[***]) PERIOD, IMMUNOGEN SHALL HAVE AN ADDITIONAL [***]
([***]) DAYS (OR IN THE CASE OF AN INFRINGEMENT UNDER THE HATCH-WAXMAN ACT,
[***] ([***]) DAYS) TO CONCLUDE ITS NEGOTIATIONS BEFORE SANOFI-AVENTIS MAY TAKE
STEPS TO ELIMINATE SUCH INFRINGEMENT.  NEITHER PARTY SHALL SETTLE ANY
INFRINGEMENT CLAIM OR PROCEEDING UNDER THIS SECTION 6.3.1 WITHOUT THE PRIOR
WRITTEN CONSENT OF THE OTHER PARTY, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED.

(B)           EACH PARTY SHALL HAVE THE RIGHT TO PARTICIPATE, AND BE REPRESENTED
BY COUNSEL THAT IT SELECTS, IN ANY LEGAL PROCEEDINGS OR OTHER ACTION INSTITUTED
UNDER THIS SECTION 6.3.1 BY THE OTHER PARTY.  IF A PARTY WITH THE RIGHT TO
INITIATE LEGAL PROCEEDINGS UNDER SECTION 6.3.1 TO ELIMINATE AN INFRINGEMENT
LACKS STANDING TO DO SO AND THE OTHER PARTY HAS STANDING TO INITIATE SUCH LEGAL
PROCEEDINGS, THEN THE PARTY WITH STANDING SHALL INITIATE SUCH LEGAL PROCEEDINGS
AT THE REQUEST AND EXPENSE OF THE OTHER PARTY.

(C)           IN ANY ACTION, SUIT OR PROCEEDING INSTITUTED UNDER THIS SECTION
6.3.1, THE PARTIES SHALL COOPERATE WITH AND ASSIST EACH OTHER IN ALL REASONABLE
RESPECTS.  UPON THE REASONABLE REQUEST OF THE PARTY INSTITUTING SUCH ACTION,
SUIT OR LEGAL PROCEEDING, THE OTHER PARTY SHALL JOIN SUCH ACTION, SUIT OR LEGAL
PROCEEDING AND SHALL BE REPRESENTED USING COUNSEL OF ITS OWN CHOICE, AT THE
REQUESTING PARTY’S EXPENSE.

(D)           ANY AMOUNTS RECOVERED BY EITHER PARTY PURSUANT TO SECTION
6.3.1(A), WHETHER BY SETTLEMENT OR JUDGMENT, SHALL BE ALLOCATED IN THE FOLLOWING
ORDER: (I) FIRST, TO REIMBURSE IMMUNOGEN AND SANOFI-AVENTIS FOR THEIR REASONABLE
OUT-OF-POCKET EXPENSES IN MAKING SUCH RECOVERY (WHICH AMOUNTS SHALL BE ALLOCATED
PRO RATA ACCORDING TO SUCH EXPENSES IF INSUFFICIENT TO COVER THE TOTALITY OF
SUCH EXPENSES); AND (II) THEN, ONE HUNDRED PERCENT (100%) TO IMMUNOGEN.


6.3.2        DEFENSE OF CLAIMS.  IN THE EVENT THAT ANY ACTION, SUIT OR
PROCEEDING IS BROUGHT AGAINST EITHER PARTY OR ANY AFFILIATE OR SUBLICENSEE OF
EITHER PARTY ALLEGING THE INFRINGEMENT OF THE TECHNOLOGY OR PATENT RIGHTS OF A
THIRD PARTY BY REASON OF THE USE BY SANOFI-AVENTIS OF THE LICENSED TECHNOLOGY OR
LICENSED PATENT RIGHTS TO DEVELOP OR COMMERCIALIZE ANY LICENSED PRODUCT:
(A)[***] SHALL HAVE THE OBLIGATION TO DEFEND SUCH ACTION, SUIT OR PROCEEDING AT
ITS SOLE EXPENSE; (B) [***] SHALL HAVE THE RIGHT TO SEPARATE COUNSEL AT ITS OWN
EXPENSE IN ANY SUCH ACTION, SUIT OR PROCEEDING; AND (C) THE PARTIES SHALL
COOPERATE WITH EACH OTHER IN ALL REASONABLE RESPECTS IN ANY SUCH ACTION, SUIT OR
PROCEEDING.  EACH PARTY SHALL PROVIDE THE OTHER PARTY WITH PROMPT WRITTEN NOTICE
OF THE COMMENCEMENT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OR OF ANY ALLEGATION
OF INFRINGEMENT OF WHICH SUCH PARTY BECOMES AWARE, AND SHALL PROMPTLY FURNISH
THE OTHER PARTY WITH A COPY OF EACH COMMUNICATION RELATING TO THE ALLEGED
INFRINGEMENT THAT IS RECEIVED BY SUCH PARTY.  FOR PURPOSES OF CLARITY, NOTHING
IN THIS SECTION 6.3.2 SHALL AFFECT THE RIGHT OF IMMUNOGEN TO DEFEND ITSELF IN
ANY ACTION SUIT OR PROCEEDING.


7.             TERM AND TERMINATION


7.1           TERM.  THIS AGREEMENT SHALL COMMENCE ON THE EFFECTIVE DATE AND
SHALL CONTINUE

19


--------------------------------------------------------------------------------



IN FULL FORCE AND EFFECT UNTIL THE END OF THE RESEARCH LICENSE TERM, AND, IF
SANOFI-AVENTIS IS DEVELOPING OR COMMERCIALIZING A LICENSED PRODUCT AS OF THE END
OF THE RESEARCH LICENSE TERM, THEREAFTER UNTIL (A) SUCH TIME AS SANOFI-AVENTIS
IS NO LONGER DEVELOPING AT LEAST ONE (1) LICENSED PRODUCT FOR USE IN THE FIELD
AND IN THE TERRITORY OR (B) IF, AS OF THE TIME SANOFI-AVENTIS IS NO LONGER
DEVELOPING AT LEAST ONE (1) LICENSED PRODUCT FOR USE IN THE FIELD AND IN THE
TERRITORY, THE FIRST COMMERCIALIZATION REGULATORY APPROVAL OF ANY LICENSED
PRODUCT HAS BEEN OBTAINED, THEN SUCH TIME AS THE ROYALTY TERM FOR THE FINAL
LICENSED PRODUCT HAS ENDED, UNLESS EARLIER TERMINATED IN ACCORDANCE WITH THE
PROVISIONS OF THIS ARTICLE 7 (THE “TERM”).


7.2           TERMINATION.  THIS AGREEMENT MAY BE TERMINATED AT ANY TIME BY
EITHER PARTY AS FOLLOWS:


7.2.1        TERMINATION FOR BREACH.  EXCEPT AS SET FORTH HEREIN, EITHER PARTY
MAY TERMINATE THIS AGREEMENT, EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO THE
OTHER PARTY, FOR A BREACH BY THE OTHER PARTY OF ANY MATERIAL TERM OF THIS
AGREEMENT THAT REMAINS UNCURED [***] ([***]) DAYS ([***] ([***]) DAYS IN THE
EVENT THAT THE BREACH IS A FAILURE OF SANOFI-AVENTIS TO MAKE ANY PAYMENT
REQUIRED HEREUNDER) AFTER THE NON-BREACHING PARTY FIRST GIVES WRITTEN NOTICE OF
SUCH BREACH TO THE OTHER PARTY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY SET
FORTH HEREIN, (A) IF THE ASSERTED BREACH IS CURED OR SHOWN TO BE NON-EXISTENT
WITHIN THE APPLICABLE CURE PERIOD, THE NOTICE OF BREACH HEREUNDER SHALL BE
DEEMED AUTOMATICALLY WITHDRAWN; AND (B) A MATERIAL BREACH BY A PARTY SHALL NOT
GIVE RISE TO THE TERMINATION RIGHT UNDER THIS SECTION 7.2.1 TO THE EXTENT SUCH
MATERIAL BREACH ARISES FROM A FORCE MAJEURE EVENT AS DESCRIBED IN SECTION 10.11;
PROVIDED, THAT THE PARTY BREACHING THIS AGREEMENT SHALL HAVE THE BURDEN OF
DEMONSTRATING THE OCCURRENCE OF A FORCE MAJEURE.  NOTWITHSTANDING THE FOREGOING,
A PARTY MAY NOT TERMINATE THIS AGREEMENT PURSUANT TO THIS SECTION 7.2.1 AT A
TIME WHEN SUCH PARTY HAS COMMITTED A BREACH OF A MATERIAL TERM OF THIS AGREEMENT
WHICH REMAINS UNCURED.


7.2.2        TERMINATION FOR INSOLVENCY.  IN THE EVENT THAT EITHER PARTY FILES
FOR PROTECTION UNDER BANKRUPTCY LAWS, MAKES AN ASSIGNMENT FOR THE BENEFIT OF
CREDITORS, APPOINTS OR SUFFERS APPOINTMENT OF A RECEIVER OR TRUSTEE OVER ITS
PROPERTY, FILES A PETITION UNDER ANY BANKRUPTCY OR INSOLVENCY ACT OR HAS ANY
SUCH PETITION FILED AGAINST IT WHICH IS NOT DISCHARGED WITHIN [***] ([***]) DAYS
OF THE FILING THEREOF, THEN THE OTHER PARTY MAY TERMINATE THIS AGREEMENT
EFFECTIVE IMMEDIATELY UPON WRITTEN NOTICE TO SUCH PARTY.  IN CONNECTION
THEREWITH, ALL RIGHTS AND LICENSES GRANTED UNDER THIS AGREEMENT ARE, AND SHALL
BE DEEMED TO BE, FOR PURPOSES OF SECTION 365(N) OF THE UNITED STATES BANKRUPTCY
CODE, LICENSES OF RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED UNDER
SECTION 101(56) OF THE UNITED STATES BANKRUPTCY CODE.  IN THE EVENT THAT EITHER
PARTY UNDERGOES A VOLUNTARY DISSOLUTION OR WINDING-UP OF ITS AFFAIRS, THEN THE
OTHER PARTY MAY TERMINATE THIS AGREEMENT EFFECTIVE IMMEDIATELY UPON WRITTEN
NOTICE TO SUCH PARTY.


7.3           CONSEQUENCES OF TERMINATION OF AGREEMENT.  IN THE EVENT OF THE
TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 7.2, THE FOLLOWING PROVISIONS
SHALL APPLY, AS APPLICABLE.


7.3.1        TERMINATION BY IMMUNOGEN UNDER SECTION 7.2.1.  IF THIS AGREEMENT IS
TERMINATED BY IMMUNOGEN PURSUANT TO SECTION 7.2.1:

(A)           ALL OF THE LICENSES GRANTED BY IMMUNOGEN TO SANOFI-AVENTIS
PURSUANT TO SECTION 2.1.1 SHALL IMMEDIATELY TERMINATE; AND

20


--------------------------------------------------------------------------------


(B)           EACH PARTY SHALL PROMPTLY RETURN OR DESTROY ALL CONFIDENTIAL
INFORMATION OF THE OTHER PARTY THAT ARE NOT SUBJECT TO A CONTINUING LICENSE
HEREUNDER; PROVIDED THAT EACH PARTY MAY RETAIN ONE COPY OF THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY IN ITS ARCHIVES SOLELY FOR THE PURPOSE OF
ESTABLISHING THE CONTENTS THEREOF AND ENSURING COMPLIANCE WITH ITS OBLIGATIONS
HEREUNDER.


7.3.2        TERMINATION BY SANOFI-AVENTIS PURSUANT TO SECTION 7.2.1.  IF THIS
AGREEMENT IS TERMINATED BY SANOFI-AVENTIS PURSUANT TO SECTION 7.2.1:

(A)           THE LICENSE GRANTED BY IMMUNOGEN TO SANOFI-AVENTIS PURSUANT TO
SECTION 7.2.1(B) SHALL SURVIVE SOLELY AS APPLIED TO LICENSED PRODUCTS BEING
DEVELOPED OR COMMERCIALIZED BY SANOFI-AVENTIS AS OF THE EFFECTIVE DATE OF
TERMINATION, SUBJECT TO SANOFI-AVENTIS’S CONTINUED PAYMENT OF ALL MILESTONE,
ROYALTY AND OTHER PAYMENTS UNDER AND IN ACCORDANCE WITH THIS AGREEMENT WITH
RESPECT THERETO;

(B)           ALL OTHER LICENSES GRANTED BY IMMUNOGEN TO SANOFI-AVENTIS PURSUANT
TO SECTION 2.1.1 SHALL IMMEDIATELY TERMINATE; AND

(C)           EACH PARTY SHALL PROMPTLY RETURN OR DESTROY ALL CONFIDENTIAL
INFORMATION OF THE OTHER PARTY THAT ARE NOT SUBJECT TO A CONTINUING LICENSE
HEREUNDER; PROVIDED THAT EACH PARTY MAY RETAIN ONE COPY OF THE CONFIDENTIAL
INFORMATION OF THE OTHER PARTY IN ITS ARCHIVES SOLELY FOR THE PURPOSE OF
ESTABLISHING THE CONTENTS THEREOF AND ENSURING COMPLIANCE WITH ITS OBLIGATIONS
HEREUNDER.


7.3.3        TERMINATION PURSUANT TO SECTION 7.2.2.  IF THIS AGREEMENT IS
TERMINATED BY SANOFI-AVENTIS OR IMMUNOGEN PURSUANT TO SECTION 7.2.2, UNLESS
PROHIBITED BY APPLICABLE LAWS:

(A)           THE LICENSE SET FORTH IN SECTION 7.2.1(B) SHALL SURVIVE SOLELY AS
APPLIED TO LICENSED PRODUCTS BEING DEVELOPED OR COMMERCIALIZED BY SANOFI-AVENTIS
AS OF THE EFFECTIVE DATE OF TERMINATION, SUBJECT TO SANOFI-AVENTIS’ CONTINUED
PAYMENT OF ALL MILESTONE, ROYALTY AND OTHER PAYMENTS UNDER AND IN ACCORDANCE
WITH THIS AGREEMENT WITH RESPECT THERETO;

(B)           ALL OTHER LICENSES GRANTED BY IMMUNOGEN TO SANOFI-AVENTIS PURSUANT
TO SECTION 2.1.1 SHALL IMMEDIATELY TERMINATE; AND

(C)           EACH PARTY SHALL PROMPTLY RETURN ALL CONFIDENTIAL INFORMATION OF
THE OTHER PARTY THAT ARE NOT SUBJECT TO A CONTINUING LICENSE HEREUNDER; PROVIDED
THAT EACH PARTY MAY RETAIN ONE COPY OF THE CONFIDENTIAL INFORMATION OF THE OTHER
PARTY IN ITS ARCHIVES SOLELY FOR THE PURPOSE OF ESTABLISHING THE CONTENTS
THEREOF AND ENSURING COMPLIANCE WITH ITS OBLIGATIONS HEREUNDER.


7.4           SURVIVING PROVISIONS.  TERMINATION OR EXPIRATION OF THIS AGREEMENT
FOR ANY REASON SHALL BE WITHOUT PREJUDICE TO:

21


--------------------------------------------------------------------------------


(A)           THE RIGHTS AND OBLIGATIONS OF THE PARTIES PROVIDED IN SECTIONS 7.4
AND ARTICLES 5, 9 AND 10 (INCLUDING ALL OTHER SECTIONS OR ARTICLES REFERENCED IN
ANY SUCH SECTION OR ARTICLE AND INCLUDING ARTICLE 1), ALL OF WHICH SHALL SURVIVE
SUCH TERMINATION;

(B)           IMMUNOGEN’S RIGHTS TO RECEIVE ROYALTIES AND MILESTONE PAYMENTS FOR
THE DURATION OF ANY APPLICABLE ROYALTY TERM, IF ANY;

(C)           ANY OTHER RIGHTS OR REMEDIES PROVIDED AT LAW OR EQUITY WHICH
EITHER PARTY MAY OTHERWISE HAVE; AND

(D)           WITH RESPECT TO EXPIRATION OF THIS AGREEMENT, ANY LICENSES GRANTED
IN ACCORDANCE WITH SECTION 4.5.2 AT THE EXPIRATION OF THE ROYALTY TERM FOR EACH
LICENSED PRODUCT IN EACH COUNTRY IN THE TERRITORY.


8.             REPRESENTATIONS AND WARRANTIES


8.1           MUTUAL REPRESENTATIONS AND WARRANTIES.  IMMUNOGEN AND
SANOFI-AVENTIS EACH REPRESENTS AND WARRANTS TO THE OTHER, AS OF THE EFFECTIVE
DATE, AS FOLLOWS:


8.1.1        ORGANIZATION.  IT IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING
AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS ORGANIZATION, AND
HAS ALL REQUISITE POWER AND AUTHORITY, CORPORATE OR OTHERWISE, TO EXECUTE,
DELIVER AND PERFORM THIS AGREEMENT.


8.1.2        AUTHORIZATION.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE PERFORMANCE BY IT OF THE TRANSACTIONS CONTEMPLATED HEREBY HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION AND WILL NOT VIOLATE (A) SUCH
PARTY’S CERTIFICATE OF INCORPORATION OR BYLAWS, (B) ANY AGREEMENT, INSTRUMENT OR
CONTRACTUAL OBLIGATION TO WHICH SUCH PARTY IS BOUND IN ANY MATERIAL RESPECT, (C)
ANY REQUIREMENT OF ANY APPLICABLE LAW, OR (D) ANY ORDER, WRIT, JUDGMENT,
INJUNCTION, DECREE, DETERMINATION OR AWARD OF ANY COURT OR GOVERNMENTAL AGENCY
PRESENTLY IN EFFECT APPLICABLE TO SUCH PARTY.


8.1.3        BINDING AGREEMENT.  THIS AGREEMENT IS A LEGAL, VALID AND BINDING
OBLIGATION OF SUCH PARTY ENFORCEABLE AGAINST IT IN ACCORDANCE WITH ITS TERMS AND
CONDITIONS.


8.1.4        NO INCONSISTENT OBLIGATION.  IT IS NOT UNDER ANY OBLIGATION,
CONTRACTUAL OR OTHERWISE, TO ANY PERSON THAT CONFLICTS WITH OR IS INCONSISTENT
IN ANY RESPECT WITH THE TERMS OF THIS AGREEMENT OR THAT WOULD IMPEDE THE
DILIGENT AND COMPLETE FULFILLMENT OF ITS OBLIGATIONS HEREUNDER.


8.2           ADDITIONAL REPRESENTATIONS OF IMMUNOGEN.  IMMUNOGEN FURTHER
REPRESENTS AND WARRANTS TO SANOFI-AVENTIS, AS OF THE EFFECTIVE DATE, AS FOLLOWS:


8.2.1        LICENSED PATENT RIGHTS.  ALL LICENSED PATENT RIGHTS EXISTING AS OF
THE EFFECTIVE DATE ARE EXISTING AND, TO IMMUNOGEN’S KNOWLEDGE, NO SUCH LICENSED
PATENT RIGHTS ARE INVALID OR UNENFORCEABLE.  IMMUNOGEN HAS THE RIGHT TO ENFORCE
THE LICENSED PATENT RIGHTS EXISTING AS OF THE EFFECTIVE DATE.


8.2.2        CLAIMS OR JUDGMENTS.  THERE ARE NO CLAIMS, JUDGMENT OR SETTLEMENTS

22


--------------------------------------------------------------------------------



AGAINST IMMUNOGEN PENDING, OR TO IMMUNOGEN’S KNOWLEDGE, THREATENED, THAT
INVALIDATE OR SEEK TO INVALIDATE THE LICENSED PATENT RIGHTS EXISTING AS OF THE
EFFECTIVE DATE.


8.2.3        RIGHT TO TECHNOLOGY.  IMMUNOGEN HAS THE FULL RIGHT, POWER AND
AUTHORITY TO GRANT THE LICENSES UNDER THE LICENSED TECHNOLOGY AND THE LICENSED
PATENT RIGHTS EXISTING AS OF THE EFFECTIVE DATE GRANTED PURSUANT TO THIS
AGREEMENT.  IMMUNOGEN IS THE SOLE AND EXCLUSIVE OWNER OR THE EXCLUSIVE LICENSEE
OF THE RIGHT, TITLE, AND INTEREST IN AND TO THE LICENSED TECHNOLOGY AND THE
LICENSED PATENT RIGHTS, FREE AND CLEAR OF ANY LIENS, CHARGES OR ENCUMBRANCES,
INCLUDING, WITHOUT LIMITATION, ALL PATENT RIGHTS INCLUDED THEREIN, AND NO THIRD
PARTY HAS ANY RIGHT, TITLE OR INTEREST IN OR TO THE LICENSED TECHNOLOGY AND THE
LICENSED PATENT RIGHTS.


8.2.4        NO INFRINGEMENT.  TO IMMUNOGEN’S KNOWLEDGE, NO THIRD PARTY IS
INFRINGING, OR THREATENING TO INFRINGE, THE LICENSED PATENT RIGHTS EXISTING AS
OF THE EFFECTIVE DATE NOR DOES IMMUNOGEN HAVE ANY KNOWLEDGE OF ANY PATENT,
PATENT APPLICATION OR OTHER INTELLECTUAL PROPERTY RIGHT OF ANY THIRD PARTY WHICH
COULD MATERIALLY AND ADVERSELY AFFECT THE ABILITY OF SANOFI-AVENTIS TO EXERCISE
OR EXPLOIT ANY OF THE RIGHTS OR LICENSES GRANTED TO IT PURSUANT TO THIS
AGREEMENT.


8.2.5        NO LITIGATION.  THERE IS NO PENDING OR, TO IMMUNOGEN’S KNOWLEDGE,
THREATENED, LITIGATION THAT ALLEGES THAT THE PROPOSED ACTIVITIES OF
SANOFI-AVENTIS UNDER THIS AGREEMENT WOULD INFRINGE OR MISAPPROPRIATE ANY
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.


9.             INDEMNIFICATION


9.1           INDEMNIFICATION OF SANOFI-AVENTIS BY IMMUNOGEN.  IMMUNOGEN SHALL
INDEMNIFY, DEFEND AND HOLD HARMLESS SANOFI-AVENTIS, ITS AFFILIATES, THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AND THEIR RESPECTIVE
SUCCESSORS, HEIRS AND ASSIGNS (COLLECTIVELY, THE “SANOFI-AVENTIS INDEMNITEES”),
AGAINST ALL LIABILITIES, DAMAGES, LOSSES AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES OF LITIGATION)
(COLLECTIVELY, “LOSSES”) INCURRED BY OR IMPOSED UPON THE SANOFI-AVENTIS
INDEMNITEES, OR ANY ONE OF THEM, AS A DIRECT RESULT OF CLAIMS, SUITS, ACTIONS,
DEMANDS OR JUDGMENTS OF THIRD PARTIES, INCLUDING WITHOUT LIMITATION PERSONAL
INJURY AND PRODUCT LIABILITY CLAIMS AND CLAIMS OF SUPPLIERS AND IMMUNOGEN
EMPLOYEES (COLLECTIVELY, “CLAIMS”), ARISING OUT OF THE MATERIAL BREACH BY
IMMUNOGEN OF THIS AGREEMENT, EXCEPT WITH RESPECT TO ANY CLAIM OR LOSSES THAT
RESULT FROM A MATERIAL BREACH OF THIS AGREEMENT BY, OR THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF, SANOFI-AVENTIS; PROVIDED THAT, WITH RESPECT TO ANY CLAIM
FOR WHICH IMMUNOGEN HAS AN OBLIGATION TO ANY SANOFI-AVENTIS INDEMNITEE PURSUANT
TO THIS SECTION 9.1 AND SANOFI-AVENTIS HAS AN OBLIGATION TO ANY IMMUNOGEN
INDEMNITEE PURSUANT TO SECTION 9.2, EACH PARTY SHALL INDEMNIFY EACH OF THE OTHER
PARTY’S INDEMNITEES FOR ITS LOSSES TO THE EXTENT OF ITS RESPONSIBILITY, RELATIVE
TO THE OTHER PARTY, FOR THE FACTS UNDERLYING THE CLAIM.


9.2           INDEMNIFICATION OF IMMUNOGEN BY SANOFI-AVENTIS.  SANOFI-AVENTIS
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS IMMUNOGEN, ITS AFFILIATES, THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS, AND THEIR RESPECTIVE
SUCCESSORS, HEIRS AND ASSIGNS (THE “IMMUNOGEN INDEMNITEES”), AGAINST ANY LOSSES
INCURRED BY OR IMPOSED UPON THE IMMUNOGEN INDEMNITEES, OR ANY ONE OF THEM, AS A
DIRECT RESULT OF CLAIMS ARISING OUT OF (A) THE MATERIAL BREACH BY SANOFI-AVENTIS
OF THIS AGREEMENT; (B) THE DEVELOPMENT OR COMMERCIALIZATION (INCLUDING,

23


--------------------------------------------------------------------------------



WITHOUT LIMITATION, THE PRODUCTION, MANUFACTURE, PROMOTION, IMPORT, SALE OR USE
BY ANY PERSON) OF ANY LICENSED PRODUCT BY SANOFI-AVENTIS OR ANY OF ITS
AFFILIATES, SUBLICENSEES, DISTRIBUTORS OR AGENTS, EXCEPT WITH RESPECT TO ANY
CLAIM OR LOSSES THAT RESULT FROM A BREACH OF THIS AGREEMENT BY, OR THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF, IMMUNOGEN; PROVIDED THAT WITH RESPECT TO
ANY CLAIM FOR WHICH IMMUNOGEN HAS AN OBLIGATION TO ANY SANOFI-AVENTIS INDEMNITEE
PURSUANT TO SECTION 9.1 AND SANOFI-AVENTIS HAS AN OBLIGATION TO ANY IMMUNOGEN
INDEMNITEE PURSUANT TO THIS SECTION 9.2, EACH PARTY SHALL INDEMNIFY EACH OF THE
OTHER PARTY’S INDEMNITEES FOR ITS LOSSES TO THE EXTENT OF ITS RESPONSIBILITY,
RELATIVE TO THE OTHER PARTY, FOR THE FACTS UNDERLYING THE CLAIM.


9.3           CONDITIONS TO INDEMNIFICATION.  A PERSON SEEKING RECOVERY UNDER
THIS ARTICLE 9(THE “INDEMNIFIED PARTY”) IN RESPECT OF A CLAIM SHALL GIVE PROMPT
NOTICE OF SUCH CLAIM TO THE PARTY FROM WHICH RECOVERY IS SOUGHT (THE
“INDEMNIFYING PARTY”) AND, PROVIDED THAT THE INDEMNIFYING PARTY IS NOT
CONTESTING ITS OBLIGATION UNDER THIS ARTICLE 9, SHALL PERMIT THE INDEMNIFYING
PARTY TO CONTROL ANY LITIGATION RELATING TO SUCH CLAIM AND THE DISPOSITION OF
SUCH CLAIM; PROVIDED THAT THE INDEMNIFYING PARTY SHALL (A) ACT REASONABLY AND IN
GOOD FAITH WITH RESPECT TO ALL MATTERS RELATING TO THE SETTLEMENT OR DISPOSITION
OF SUCH CLAIM AS THE SETTLEMENT OR DISPOSITION RELATES TO SUCH INDEMNIFIED PARTY
AND (B) NOT SETTLE OR OTHERWISE RESOLVE SUCH CLAIM WITHOUT THE PRIOR WRITTEN
CONSENT OF SUCH INDEMNIFIED PARTY (WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD, CONDITIONED OR DELAYED).  EACH INDEMNIFIED PARTY SHALL COOPERATE WITH
THE INDEMNIFYING PARTY IN ITS DEFENSE OF ANY SUCH CLAIM IN ALL REASONABLE
RESPECTSAND SHALL HAVE THE RIGHT TO BE PRESENT IN PERSON OR THROUGH COUNSEL AT
ALL LEGAL PROCEEDINGS WITH RESPECT TO SUCH CLAIM.


9.4           WARRANTY DISCLAIMER.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND EACH PARTY
HEREBY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT.


9.5           LIMITED LIABILITY.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN
THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY OF ITS
AFFILIATES FOR (I) ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, INCLUDING WITHOUT LIMITATION LOST PROFITS OR LOST REVENUES, OR (II)
COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY OR SERVICES, WHETHER UNDER
ANY CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER LEGAL OR EQUITABLE
THEORY.


10.          MISCELLANEOUS


10.1         NOTICES.  ALL NOTICES AND COMMUNICATIONS SHALL BE IN WRITING AND
DELIVERED PERSONALLY OR BY COURIER OR MAILED VIA CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED AS FOLLOWS, OR TO SUCH OTHER ADDRESS AS MAY BE DESIGNATED
FROM TIME TO TIME:

24


--------------------------------------------------------------------------------


 

If to sanofi-aventis:

 

If to ImmunoGen:

 

 

 

sanofi-aventis U.S. LLC

 

ImmunoGen, Inc.

1041 Rt. 202-206

 

128 Sidney Street

Bridgewater, NJ 08807

 

Cambridge, Massachusetts 02139

Attn: Head, US Alliances & Partnerships

 

Attn: Chief Executive Officer

 

 

 

With a copy to:

 

With a copy to:

Head, US R&D Legal

 

Mintz, Levin, Cohn, Ferris, Glovsky

 

 

and Popeo, PC

 

 

One Financial Center

 

 

Boston, Massachusetts 02111

 

 

Attention: [***] [***], Esq.

 

 

Tel: (617) 542-6000

 

 

Fax: (617) 542-2241

 

Except as otherwise expressly provided in this Agreement or mutually agreed in
writing, any notice, communication or document (excluding payment) required to
be given or made shall be deemed given or made and effective upon actual receipt
or, if earlier, (a) three (3) business days after deposit with an
internationally-recognized overnight express courier with changes prepaid, or
(b) five (5) business days after mailed by certified, registered or regular
mail, postage prepaid, in each case addressed to a Parties at its address stated
above or to such other address as such Party may designate by written notice
given in accordance with this Section 10.2.


10.2         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (USA), WITHOUT REGARD TO
THE APPLICATION OF PRINCIPLES OF CONFLICTS OF LAW.


10.3         BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE PARTIES AND THEIR RESPECTIVE LEGAL REPRESENTATIVES,
SUCCESSORS AND PERMITTED ASSIGNS.


10.4         HEADINGS.  SECTION AND SUBSECTION HEADINGS ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND DO NOT FORM A PART OF THIS AGREEMENT.


10.5         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED SIMULTANEOUSLY IN TWO
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND BOTH OF
WHICH, TOGETHER, SHALL CONSTITUTE A SINGLE AGREEMENT.


10.6         AMENDMENT; WAIVER.  THIS AGREEMENT MAY BE AMENDED, MODIFIED,
SUPERSEDED OR CANCELED, AND ANY OF THE TERMS OF THIS AGREEMENT MAY BE WAIVED,
ONLY BY A WRITTEN INSTRUMENT EXECUTED BY EACH PARTY OR, IN THE CASE OF WAIVER,
BY THE PARTY OR PARTIES WAIVING COMPLIANCE. THE DELAY OR FAILURE OF EITHER PARTY
AT ANY TIME OR TIMES TO REQUIRE PERFORMANCE OF ANY PROVISIONS SHALL IN NO MANNER
AFFECT THE RIGHTS AT A LATER TIME TO ENFORCE THE SAME. NO WAIVER BY EITHER PARTY
OF ANY CONDITION OR OF THE BREACH OF ANY TERM CONTAINED IN THIS AGREEMENT,
WHETHER BY CONDUCT, OR OTHERWISE, IN ANY ONE OR MORE INSTANCES, SHALL BE DEEMED
TO BE, OR CONSIDERED AS, A FURTHER OR CONTINUING WAIVER OF ANY SUCH CONDITION OR
OF THE BREACH OF SUCH TERM OR ANY OTHER TERM OF THIS AGREEMENT.

25


--------------------------------------------------------------------------------



10.7         NO THIRD PARTY BENEFICIARIES.  EXCEPT AS SET FORTH IN SECTIONS 9.1
AND 9.2, NO THIRD PARTY (INCLUDING, WITHOUT LIMITATION, EMPLOYEES OF EITHER
PARTY) SHALL HAVE OR ACQUIRE ANY RIGHTS BY REASON OF THIS AGREEMENT.


10.8         PURPOSES AND SCOPE.  THE PARTIES HERETO UNDERSTAND AND AGREE THAT
THIS LICENSE AGREEMENT IS LIMITED TO THE ACTIVITIES, RIGHTS AND OBLIGATIONS AS
SET FORTH IN THIS AGREEMENT. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED (A) TO
CREATE OR IMPLY A GENERAL PARTNERSHIP BETWEEN THE PARTIES, (B) TO MAKE EITHER
PARTY THE AGENT OF THE OTHER FOR ANY PURPOSE, (C) TO ALTER, AMEND, SUPERSEDE OR
VITIATE ANY OTHER ARRANGEMENTS BETWEEN THE PARTIES WITH RESPECT TO ANY SUBJECT
MATTERS NOT COVERED HEREUNDER, (D) TO GIVE EITHER PARTY THE RIGHT TO BIND THE
OTHER, (E) TO CREATE ANY DUTIES OR OBLIGATIONS BETWEEN THE PARTIES EXCEPT AS
EXPRESSLY SET FORTH HEREIN, OR (F) TO GRANT ANY DIRECT OR IMPLIED LICENSES OR
ANY OTHER RIGHT OTHER THAN AS EXPRESSLY SET FORTH HEREIN.


10.9         ASSIGNMENT AND SUCCESSORS.  NEITHER THIS AGREEMENT NOR ANY
OBLIGATION OF A PARTY HEREUNDER MAY BE ASSIGNED BY EITHER PARTY WITHOUT THE
CONSENT OF THE OTHER WHICH SHALL NOT BE UNREASONABLY WITHHELD, EXCEPT THAT EACH
PARTY MAY ASSIGN THIS AGREEMENT AND THE RIGHTS, OBLIGATIONS AND INTERESTS OF
SUCH PARTY, IN WHOLE OR IN PART, TO ANY OF ITS AFFILIATES, AND TO ANY THIRD
PARTY PURCHASER OF ALL OF THE CAPITAL STOCK OF SUCH PARTY OR ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS IN THE LINE OF BUSINESS TO WHICH THIS AGREEMENT
PERTAINS OR TO ANY SUCCESSOR CORPORATION RESULTING FROM ANY MERGER OR
CONSOLIDATION OF SUCH PARTY WITH OR INTO SUCH CORPORATION.


10.10       FORCE MAJEURE.  NEITHER SANOFI-AVENTIS NOR IMMUNOGEN SHALL BE LIABLE
FOR FAILURE OF OR DELAY IN PERFORMING OBLIGATIONS SET FORTH IN THIS AGREEMENT,
AND NEITHER SHALL BE DEEMED IN BREACH OF ITS OBLIGATIONS, IF SUCH FAILURE OR
DELAY IS DUE TO A FORCE MAJEURE.  IN EVENT OF SUCH FORCE MAJEURE, THE PARTY
AFFECTED SHALL USE REASONABLE EFFORTS TO CURE OR OVERCOME THE SAME AND RESUME
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER.


10.11       INTERPRETATION.  THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT: (A)
EACH PARTY AND ITS COUNSEL REVIEWED AND NEGOTIATED THE TERMS AND PROVISIONS OF
THIS AGREEMENT AND HAVE CONTRIBUTED TO ITS REVISION; (B) THE RULE OF
CONSTRUCTION TO THE EFFECT THAT ANY AMBIGUITIES ARE RESOLVED AGAINST THE
DRAFTING PARTY SHALL NOT BE EMPLOYED IN THE INTERPRETATION OF THIS AGREEMENT;
AND (C) UNLESS A CONTEXT OTHERWISE REQUIRES, WHEREVER USED, THE SINGULAR SHALL
INCLUDE THE PLURAL, THE PLURAL THE SINGULAR, THE USE OF ANY GENDER SHALL BE
APPLICABLE TO ALL GENDERS AND THE WORD “OR” IS USED IN THE INCLUSIVE SENSE
(AND/OR).


10.12       INTEGRATION; SEVERABILITY.  THIS AGREEMENT AND THE COLLABORATION
AGREEMENT ARE THE ENTIRE AGREEMENTS WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN THE PARTIES WITH
RESPECT TO SUCH SUBJECT MATTER.  IF ANY PROVISION OF THIS AGREEMENT IS OR
BECOMES INVALID OR IS RULED INVALID BY ANY COURT OF COMPETENT JURISDICTION OR IS
DEEMED UNENFORCEABLE, IT IS THE INTENTION OF THE PARTIES THAT THE REMAINDER OF
THIS AGREEMENT SHALL NOT BE AFFECTED.


10.13       FURTHER ASSURANCES.  EACH OF IMMUNOGEN AND SANOFI-AVENTIS AGREES TO
DULY EXECUTE AND DELIVER, OR CAUSE TO BE DULY EXECUTED AND DELIVERED, SUCH
FURTHER INSTRUMENTS AND DO AND CAUSE TO BE DONE SUCH FURTHER ACTS AND THINGS,
INCLUDING, WITHOUT LIMITATION, THE FILING OF SUCH ADDITIONAL ASSIGNMENTS,
AGREEMENTS, DOCUMENTS AND INSTRUMENTS, AS THE OTHER PARTY MAY AT ANY TIME AND
FROM TIME TO TIME REASONABLY REQUEST IN CONNECTION WITH THIS AGREEMENT OR TO
CARRY OUT

26


--------------------------------------------------------------------------------



MORE EFFECTIVELY THE PROVISIONS AND PURPOSES OF, OR TO BETTER ASSURE AND CONFIRM
UNTO SUCH OTHER PARTY ITS RIGHTS AND REMEDIES UNDER, THIS AGREEMENT.

[Remainder of page intentionally left blank.]

27


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives.

 

IMMUNOGEN, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

SANOFI-AVENTIS U.S. LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

SANOFI-AVENTIS U.S. LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

28


--------------------------------------------------------------------------------


SCHEDULE 1

LICENSED PATENT RIGHTS

[***]

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

 

 

 

 

 

 

 

 

 

 

 

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

1-1


--------------------------------------------------------------------------------